--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

among

Z5 TECHNOLOGIES LLC

AEGIS MERGER CORPORATION

AEGIS INDUSTRIES, INC.

AND

THOMAS KEENAN VENTURES, LLC

 

 

May 31, 2007

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page        

ARTICLE I DEFINITIONS

4    

 

 

ARTICLE II GENERAL; CLOSING; CLOSING DELIVERABLES

4    

 

    2.1

The Merger

4    

 

    2.2

Effective Time of the Merger.

5    

 

    2.3

Effect of the Merger

5    

 

  2.4

Charter; By-Laws; Officers and Directors of Surviving Corporation; Voting
Agreement

5    

 

    2.5

Closing.

5    

 

    2.6

Closing Deliveries

6      

ARTICLE III PAYMENT OF MERGER CONSIDERATION; EFFECT OF MERGER ON CAPITAL STOCK
OF CONSTITUENT CORPORATIONS

8    

 

    3.1

Merger Consideration; Effect on Capital Stock

8    

 

    3.2

No Further Ownership Rights in Membership Interests

8      

ARTICLE IV MERGER CONSIDERATION

9    

 

    4.1

Delivery of Merger Consideration

9    

 

    4.2

Claw Back

9    

 

    4.3

Purchase Price Allocation

10      

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER

11    

 

    5.1

Title to the Units.

11    

 

    5.2

Authorization of Transaction.

11    

 

    5.3

Non-contravention.

11    

 

    5.4

Proceedings

12    

 

    5.5

Consents

12


--------------------------------------------------------------------------------


  5.6 Brokers 12           5.7 Certain Investment Representations. 12        
ARTICLE VI REPRESENTATIONS AND WARRANTIES ABOUT THE COMPANY 13           6.1
Organization; Good Standing; Qualification and Power. 13           6.2
Authority; Noncontravention; Consents. 13           6.3 Capitalization. 14      
    6.4 Subsidiaries; Investments 15           6.5 Financial Statements; Funded
Indebtedness; Audit Controls; and Inventory 15           6.6 Absence of
Undisclosed Liabilities. 16           6.7 Absence of Changes 16           6.8
Tax Matters. 18           6.9 Title to assets 18           6.10 Real Property.
19           6.11 Intellectual Property 19           6.12 Contracts. 22        
  6.13 Litigation 23           6.14 Compliance; Governmental Authorizations. 23
          6.15 Employees; Labor Relations 24           6.16 Employee Benefits 26
          6.17 Environmental Matters 29           6.18 Brokers 30           6.19
Related Transactions 30           6.20 Insurance 30           6.21 Certain
Payments. 31           6.22 Accounts and Notes Payable 31           6.23
Accounts and Notes Receivable 31           6.24 Principal Customers and
Suppliers. 31           6.25 Disclosure. 32         ARTICLE VII REPRESENTATIONS
AND WARRANTIES OF THE PURCHASERS 32           7.1 Organization; Good Standing;
Qualification and Power. 32           7.2 Authority; Noncontravention; Consents.
32           7.3 Brokers 33           7.4 Investment 33           7.5
Capitalization. 33

- ii –

--------------------------------------------------------------------------------


  7.6 Litigation 34           7.7 Solvency 35           7.8 Offering Exemption.
35           7.9 Business of Merger Co 35           7.10 SEC Documents;
Financial Statements. 35           7.11 Subsidiaries; Investments 36          
7.12 Absence of Undisclosed Liabilities. 36           7.13 Absence of Changes 36
          7.14 Tax Matters. 38           7.15 Title to Assets. 39           7.16
Real Property. 39           7.17 Intellectual Property 40           7.18
Contracts. 42           7.19 Reserved 44           7.20 Compliance; Governmental
Authorizations. 44           7.21 Employees; Labor Relations 44           7.22
Employee Benefits 46           7.23 Environmental Matters 49           7.24
Related Transactions 50           7.25 Insurance 50           7.26 Certain
Payments. 51           7.27 Accounts and Notes Payable 51           7.28
Accounts and Notes Receivable 51           7.29 Principal Customers and
Suppliers. 52           7.30 Disclosure. 52         ARTICLE VIII COVENANTS 52  
        8.1 Closing Efforts 52           8.2 Governmental and Third-Party
Notices and Consents 53           8.3 Operation of Business 53           8.4
Notice of Breaches 54           8.5 Certain Tax Matters. 54           8.6
Further Assurances 54           8.7 Non-Disclosure. 54           8.8 Employee
Equity Participation Plan. 55           8.9 Review. 55

- iii –

--------------------------------------------------------------------------------


ARTICLE IX INDEMNIFICATION 55           9.1 Indemnification Generally. 55      
    9.2 Limitations on Indemnification 56           9.3 Assertion of Claims 57  
        9.4 Notice and Defense of Third Party Claims 58           9.5 Survival
of Representations and Warranties; No Undisclosed Findings 58           9.6 No
Third Party Reliance. 59           9.7 No Consequential Losses 60           9.8
Tax Treatment 60         ARTICLE X CONDITIONS TO CONSUMMATION OF THE MERGER 60  
        10.1 Conditions to Obligations of the Purchasers 60           10.2
Conditions to Obligations of the Seller 61         ARTICLE XI TERMINATION 62    
      11.1 Termination of Agreement 62           11.2 Effect of Termination 63  
      ARTICLE XII MISCELLANEOUS PROVISIONS 63           12.1 Amendments. 63    
      12.2 Expenses. 63           12.3 No Third Party Beneficiaries. 63        
  12.4 Successors and Assigns 64           12.5 Entire Agreement 64          
12.6 Notices. 64           12.7 Governing Law. 66           12.8 Dispute
Resolution 67           12.9 Remedies 67           12.10 Severability. 68      
    12.11 Independence of Covenants and Representations and Warranties. 68      
    12.12 Counterparts; Facsimile Signatures. 68           12.13 Incorporation
of Recitals Annexes Exhibits and Schedules. 68           12.14 Interpretation;
Construction 69           12.15 Headings. 69

- iv –

--------------------------------------------------------------------------------

ANNEXES, SCHEDULES AND EXHIBITS

Annexes       Annex I Definitions     Schedules       Schedule 2.6(a)(vi)
Required Consents Schedule 5.1 (a) Title to Shares Schedule 6.1 Organization;
Good Standing; Qualification Schedule 6.2(b) Conflicts Schedule 6.2(c) Company –
Consents Schedule 6.3(a) Distributions Schedule 6.3(b) Company – Capitalization
Schedule 6.3(c) Contracts with respect to Equity Interests Schedule 6.4
Subsidiaries; Investments Schedule 6.5(a)(i) Financial Statements Schedule
6.5(a)(ii) Financial Statement Matters Schedule 6.5(b) Funded Indebtedness
Schedule 6.5(c) Bank Accounts; Powers of Attorney Schedule 6.5(d) Deposits
Schedule 6.6 Absence of Undisclosed Liabilities Schedule 6.7 Absence of Changes
Schedule 6.8 Tax Filings Schedule 6.9 Title to Assets; Encumbrances Schedule
6.10(a) Real Property - Owned and Leased Schedule 6.10(b) Real Property Matters
Schedule 6.11(a) Intellectual Property Assets Schedule 6.11(b) Intellectual
Property Exceptions Schedule 6.11(e) Licenses Schedule 6.11(i) Other Agreements
Schedule 6.12(a) Contracts Schedule 6.12(c) Termination of and Change of
Purchasing Under Contracts Schedule 6.13(a) Company – Litigation, Etc. Schedule
6.13(b) Company – Criminal Sanctions, Etc. Schedule 6.14(a) Compliance with
Laws; Governmental Authorization Schedule 6.14(b) Permits Schedule 6.15(a)
Directors, Officers and Key Employees Schedule 6.15(b) Labor Relations; Union
Issues Schedule 6.15(c) Federal or State Contractor with Affirmative Action Plan
Schedule 6.16(a) Employee Benefit Plans Schedule 6.16(b) Employee Benefit
Disclosures Schedule 6.16(c) ERISA Compliance Schedule 6.17(b) Compliance with
Environmental Laws Schedule 6.17(c) Environmental Liabilities Schedule 6.17(d)
Owned (and Previously Owned) Properties and Facilities

- v –

--------------------------------------------------------------------------------


Schedule 6.17(e) Environmental Reports Schedule 6.17(f) Assumed Environmental
Liabilities Schedule 6.19(a) Related Party Transactions Schedule 6.20(a)
Insurance Schedule 6.20(b) Contracts with Insurance Requirements Schedule 6.22
Accounts and Notes Payable Schedule 6.23 Accounts and Notes Receivable Schedule
6.24(a) Principal Customers Schedule 6.24(b) Principal Suppliers Schedule 7.2(b)
Purchaser – Conflicts Schedule 7.2(c) Purchaser – Consents Schedule 7.3 Brokers
Employed by the Purchaser Schedule 7.5(c) Purchaser – Capitalization Schedule
7.6(a) Purchaser – Litigation, etc. Schedule 7.6(b) Purchaser – Criminal
Sanctions Schedule 7.11 Subsidiaries; Investments Schedule 7.12 Absence of
Undisclosed Liabilities Schedule 7.13 Absence of Changes Schedule 7.15 Title to
Assets; Encumbrances Schedule 7.16(a) Purchaser Real Property - Owned and Leased
Schedule 7.16(b) Purchaser Real Property Matters Schedule 7.17(a) Intellectual
Property Assets Schedule 7.17(b) Intellectual Property Exceptions Schedule
7.17(e) Licenses Schedule 7.17(i) Other Agreements Schedule 7.18(a) Contracts
Schedule 7.18(c) Termination of and Change of Purchasing Under Contracts
Schedule 7.19(a) Purchaser – Litigation, Etc. Schedule 7.19(b) Purchaser –
Criminal Sanctions, Etc. Schedule 7.20(a) Compliance with Laws; Governmental
Authorization Schedule 7.20(b) Permits Schedule 7.21(a) Directors, Officers and
Key Employees Schedule 7.21(b) Labor Relations; Union Issues Schedule 7.22(a)
Employee Benefit Plans Schedule 7.22(b) Employee Benefit Disclosures Schedule
7.22(c) ERISA Compliance Schedule 7.23(b) Compliance with Environmental Laws
Schedule 7.23(c) Environmental Liabilities Schedule 7.23(d) Purchaser Owned (and
Previously Owned) Properties and Facilities Schedule 7.23(e) Environmental
Reports Schedule 7.23(f) Assumed Environmental Liabilities Schedule 7.24(a)
Related Party Transactions Schedule 7.25(a) Insurance Schedule 7.25(b) Contracts
with Insurance Requirements Schedule 7.27 Accounts and Notes Payable Schedule
7.28 Accounts and Notes Receivable

- vi –

--------------------------------------------------------------------------------


Schedule 7.29(a) Principal Customers Schedule 7.29(b) Principal Suppliers
Schedule 8.1(b) Terms and Conditions of New Employment Agreements Schedule
9.1(a)(vi) Indemnity Matters Schedule 9.1(c)(iii) Indemnity Matters


Exhibits       Exhibit A Delaware Certificate of Merger Exhibit B Connecticut
Certificate of Merger Exhibit C Promissory Note in the principal amount of $5
million Exhibit D Registration Rights Agreement Exhibit E Form of opinion of
Robinson & Cole LLP Exhibit F Merger Sub Guaranty Exhibit G Form of opinion of
Richardson & Patel LLP Exhibit H Asset Allocation Statement Exhibit I Employee
Equity Participation Plan

- vii –

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

Term Section Accountant’s Statement 4.2(b) Affiliate Annex I Agreement Preamble
Asset Allocation Statement 4.3 Business Day Annex I Cap Amount 9.2(b) CERCLA
Annex I Certificates of Merger Annex I Claw Back Period 4.2(a) Closing 2.5
Closing Consideration Annex I Closing Date Annex I COBRA 6.16(c)(iv) Code Annex
I Commission 7.10(c) Company Preamble Confidential Information Annex I
Connecticut Statute Annex I Constituent Corporations 2.1 Contract Annex I
Control Annex I Delaware Statute Annex I Distribution Annex I Due Date 9.3(b)
Effective Time 2.2 Employee Benefit Plan Annex I Employee Plans 6.16(a)
Employment Agreement Annex I Employee Equity Participation Plan 8.8 Encumbrances
Annex I Environmental Laws Annex I Equity Interests Annex I ERISA Annex I ERISA
Affiliate Annex I Financial Statements 6.5(a) Fundamental Documents Annex I
Funded Indebtedness Annex I GAAP Annex I Governmental Entity Annex I Guaranty
Annex I Hazardous Materials Annex I HIPAA 6.16(c)(iv) Holding Company Claw Back
Stock 4.2(a)

- 1 –

--------------------------------------------------------------------------------


Holding Company Stock Annex I Holdings Preamble Holdings Financial Statements
7.10(b) Holdings Latest Balance Sheet 7.12 Holdings Latest Balance Sheet Date
7.12 Indemnified Persons Annex I Indemnifying Persons Annex I Intellectual
Property Annex I IRS Annex I JAMS 10.8(a) Knowledge Annex I Latest Audited
Balance Sheet Date 6.5(a) Latest Balance Sheet 6.5(a) Latest Balance Sheet Date
6.5(a) Law Annex I Liability Annex I Litigation Expense Annex I Losses Annex I
Material Adverse Effect Annex I Membership Interest Annex I Merger Recitals
Merger Co. Preamble Merger Consideration 3.1 New Employment Agreements Annex I
Nevada Statue. Annex I Note Annex I Objection Notice 4.2(b) Orders Annex I
Permits Annex I Permitted Encumbrances Annex I Person Annex I Proceedings Annex
I Purchaser Preamble Purchaser Indemnity Threshold 9.2(b)(i) Purchaser Cap
Amount 9.2(b)(ii) Purchaser Group Annex I Purchasers’ Business Annex I Purchaser
Employee Plan 7.22(a) Purchase Price Annex Purchaser Real Property 7.16(a)
Purchaser Real Property Leases 7.16(a) Purchaser Requisite Rights 7.17(a)
Purchasers Preamble Real Property 6.10(a) Real Property Leases 6.10(a)
Registration Rights Agreement Annex I

- 2 –

--------------------------------------------------------------------------------


Related Documents Annex I Representatives Annex I Requisite Rights 6.11(a)(i)
Restrictive Legend 4.2(d) Revised Asset Allocation Statement 4.3 Rollover
Options 6.3(a) SEC Documents 7.10(a) Securities Annex I Securities Act Annex I
Seller Preamble Seller Indemnity Threshold 9.2(a)(i) Seller Cap Amount
9.2(a)(ii) Seller Group Annex I Subject Business Annex I Subsidiary Annex I
Survival Date 9.5(a) Surviving Corporation 2.1 Target EBITDA 4.2(a) Tax Annex I
Tax Returns Annex I Taxes Annex I Third Party Claim 9.4 Units Recitals Working
Capital Annex I

- 3 –

--------------------------------------------------------------------------------

          AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of May 31,
2007, by and among AEGIS INDUSTRIES, INC., a Nevada corporation (“Holdings”);
AEGIS MERGER CORPORATION, a Delaware corporation and a wholly owned subsidiary
of Holdings (“Merger Co.”, and together with Holdings, each a “Purchaser” and
together, the “Purchasers”); Z5 TECHNOLOGIES LLC, a Connecticut limited
liability company (the “Company”); and THOMAS KEENAN VENTURES, LLC, a Delaware
limited liability company (the “Seller”).

          WHEREAS, the parties to this Agreement desire to effect the
acquisition of the Company by Holdings through a merger of the Company and
Merger Co.;

          WHEREAS, the Company has issued and outstanding 850,000 membership
units (the “Units”) and the Seller is the holder of all of the issued and
outstanding Units; and

          WHEREAS, the Company has determined that the consideration to be paid
for each Unit in the Merger is fair to, and in the best interests of, the
Company and the Seller, and has duly approved and adopted this Agreement, the
Certificates of Merger and approved the proposed merger (the “Merger”) of the
Company with and into Merger Co. in accordance with and subject to the terms and
conditions of this Agreement, the Certificates of Merger and the Delaware
Statute;

          WHEREAS, the Board of Directors of Merger Co. has duly approved and
declared advisable this Agreement, the Certificate of Merger and the Merger in
accordance with the Delaware Statute; and

          WHEREAS, concurrently herewith, this Agreement has been consented to
and approved by the requisite membership interests of Seller, pursuant to the
Delaware Statute and the Nevada Statute.

          NOW, THEREFORE, in consideration of the premises and the mutual
benefits to be derived from this Agreement and the representations, warranties,
covenants, agreements and conditions contained herein, the parties hereto hereby
agree as set forth below.

ARTICLE I
DEFINITIONS

          Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in Annex I hereto.

ARTICLE II
GENERAL; CLOSING; CLOSING DELIVERABLES

          2.1      The Merger.

          In accordance with, and subject to, the terms and conditions of this
Agreement, the Certificates of Merger, the Delaware Statute and the Connecticut
Statute, upon the Closing Date, the Company shall be merged with and into Merger
Co., which, at and after the Effective Time, shall be and is hereinafter
sometimes referred to as the “Surviving Corporation.” The Company

- 4 –

--------------------------------------------------------------------------------

and Merger Co. are hereinafter sometimes collectively referred to as the
“Constituent Corporations.”

          2.2      Effective Time of the Merger.

          The Merger shall become effective upon the filing by the Company of
the Certificates of Merger with the Secretary of State of the State of Delaware
and the Secretary of State of the State of Connecticut, as applicable, and the
acceptance thereof and by making all other filings or recordings required under
the Delaware Statute and the Connecticut Statute. The Certificates of Merger
shall be executed and delivered in the manner provided under the Delaware
Statute and Connecticut Statute, as applicable. The time when the Merger shall
become effective is referred to in this Agreement as the “Effective Time.”

          2.3      Effect of the Merger.

          Except as specifically set forth in this Agreement or in the
Certificates of Merger, at the Effective Time, the separate existence and
corporate organization of the Company shall cease, the Company shall be merged
with and into the Surviving Corporation and the Merger shall have the effects
provided in the Delaware Statute and the Connecticut Statute. Without limiting
the generality of the foregoing, at the Effective Time all the property, rights,
privileges, powers and franchises of the Company and Merger Co. shall vest in
the Surviving Corporation, and all debts, liabilities, obligations,
restrictions, disabilities and duties of the Company and Merger Co. shall become
the debts, liabilities, obligations, restrictions, disabilities and duties of
the Surviving Corporation

          2.4      Charter; By-Laws; Officers and Directors of Surviving
Corporation; Voting Agreement.

          (a)      From and after the Effective Time: (a) the certificate of
incorporation of Merger Co. shall be the certificate of incorporation of the
Surviving Corporation until altered, amended or repealed as provided in the
Delaware Statute; (b) the bylaws of Merger Co. shall be the bylaws of the
Surviving Corporation, unless and until altered, amended or repealed as provided
in the Delaware Statute, the Surviving Corporation’s certificate of
incorporation or such bylaws; and (c) the officers and directors of the Merger
Co. shall become the officers and directors of the Surviving Corporation,
respectively, unless and until removed or until their respective terms of office
shall have expired in accordance with the Delaware Statute or the Surviving
Corporation’s certificate of incorporation or bylaws, as applicable.

          (b)      Purchasers agree that for a period of not less than two years
following the Closing Date: (x) Purchaser will cause Brendan Reilly to be
appointed as President, Chairman and Chief Executive Officer of Holdings and
President of Surviving Corporation; and (y) Alan Hurwitz will be appointed as
Chief Financial Officer of Holdings.

          2.5      Closing.

          The closing (the “Closing”) of the consummation of the transactions
contemplated by this Agreement shall take place at the offices of Robinson &
Cole LLP, 695 E. Main Street, Stamford, Connecticut, or at such other place as
may be mutually agreed upon by the parties

- 5 –

--------------------------------------------------------------------------------

hereto on the Closing Date.

          2.6      Closing Deliveries.

          (a)      At the Closing, the Company and the Seller shall deliver the
following items to Holdings or Merger Co., as applicable, each in form and
substance satisfactory to Holdings or Merger Co., as applicable:

          (i)      an assignment of all of Seller’s right, title and interest in
the Membership Interest and the Units to Merger Co.;

          (ii)      a certificate of an officer of the Company, dated as of the
Closing Date, certifying (a) the Company’s Fundamental Documents; (b) the
incumbency of each officer executing this Agreement and the Related Documents
and any other agreement, document or instrument contemplated hereby or thereby;
and (c) the resolutions of the Company’s Manager and Seller approving the
Merger, this Agreement and the Related Documents and all other agreements and
documents contemplated hereby and thereby;

          (iii)      certificates of the Secretaries of State (or other
applicable office) in which the Company is organized and qualified to do
business, dated as of a date not more than five (5) Business Days prior to the
Closing Date, certifying as to its good standing and non-delinquent Tax status;

          (iv)      a counterpart of any Related Document to which the Seller or
the Company is a party, duly executed by such Person;

          (v)      a counterpart of each New Employment Agreement with each of
Brendan Reilly and Alan Hurwitz, executed by such Persons;

          (vi)      all consents and approvals, including, without limitation,
those consents and approvals set forth on Schedule 2.6(a)(vi), in form and
substance satisfactory to the Purchasers and their counsel, that are (i)
required for consummation of the transactions contemplated by this Agreement and
the Related Documents or (ii) that are required in order to prevent a breach of,
or a default under, or a termination of, any Contract to which the Company is a
party or to which any portion of its property or assets is subject;

          (vii)      a counterpart of a stock option agreement for Holdings
Common Stock executed by each of the Persons holding Rollover Options;

          (viii)      a certificate of Seller, dated as of the Closing Date,
certifying (a) Seller’s Fundamental Documents and (b) the incumbency of each
Person executing this Agreement and the Related Documents and any other
agreement, document or instrument contemplated hereby or thereby on behalf of
the Seller;

          (ix)      a draft of the Current Report on Form 8-K due to be filed
with the Securities and Exchange Commission by Holdings within four business
days of the Closing Date, including therein a copy of the Company’s financial
statements which constitute all of the financial statements that are required to
be included in the Current - 6 –

--------------------------------------------------------------------------------

Report on Form 8-K. For purposes of this Section 2.6(a)(viii) the term “business
day” shall have the same meaning as set forth in the General Instructions to the
Current Report on Form 8-K;

          (x)      an opinion of Robinson & Cole LLP, counsel to the Company and
the Seller, dated as of the Closing Date, addressed to the Purchasers, in the
Form attached hereto as Exhibit E;

          (xi)      the minute books of the Company;

          (xii)      a counterpart of the Registration Rights Agreement executed
by Seller; and

          (xiii)      copies of all filings and notices made or given by the
Seller or the Company with Governmental Entities in connection with the
consummation of the Merger or any of the other transactions contemplated by this
Agreement and the Related Documents.

          (b)      At the Closing, Holdings or Merger Co., as applicable, shall
deliver the following items to the Seller:

          (i)      the Note executed by Holdings;

          (ii)      the Merger Sub Guaranty executed by Merger Co.;

          (iii)      an original stock certificate representing Thirteen Million
(13,000,000) shares of Holdings Common Stock registered in the name of Seller;

          (iv)      an original stock certificate representing Four Million
(4,000,000) shares of the Holding Company Claw Back Stock in the name of Seller
with the Restrictive Legend affixed;

          (v)      a counterpart of a stock option agreement with each of the
Persons holding Rollover Options executed by Holdings;

          (vi)      a counterpart of any Related Document to which Holdings or
Merger Co. is a party, duly executed by such Person;

          (vii)      a certificate of the Secretary of each Purchaser, dated as
of the Closing Date, certifying (a) such Purchaser’s Fundamental Documents; (b)
the incumbency of each officer executing this Agreement and the Related
Documents and any other agreement, document or instrument contemplated hereby or
thereby; and (c) the resolutions of each Purchasers’ board of directors
approving this Agreement and the Related Documents to which such Purchaser is a
party and all other agreements and documents contemplated hereby and thereby;

          (viii)      certificates of the Secretaries of State (or other
applicable office) in which each Purchaser is organized and qualified to do
business, dated as of a date not more than

- 7 –

--------------------------------------------------------------------------------

five (5) Business Days prior to the Closing Date, certifying as to its good
standing and non-delinquent Tax status;

          (ix)      a counterpart of any Related Document to which any Purchaser
is a party, duly executed by such Person;

          (x)      a counterpart of each New Employment Agreement with each of
Brendan Reilly and Alan Hurwitz, executed by Holdings;

          (xi)      a counterpart of the Registration Rights Agreement executed
by Holdings;

          (xii     ) a certificate of Purchasers, dated as of the Closing Date,
certifying (a) Purchasers’ Fundamental Documents and (b) the incumbency of each
Person executing this Agreement and the Related Documents and any other
agreement, document or instrument contemplated hereby or thereby on behalf of
Purchasers; and

          (xiii)      an opinion of Richardson & Patel LLP, counsel to the
Purchasers, dated as of the Closing Date, addressed to the Seller, in the Form
attached hereto as Exhibit F.

ARTICLE III
PAYMENT OF MERGER CONSIDERATION; EFFECT OF MERGER ON CAPITAL
STOCK OF CONSTITUENT CORPORATIONS

          3.1      Merger Consideration; Effect on Capital Stock.

          The manner and basis of converting, exchanging or canceling the shares
of capital stock of each of the Constituent Corporations into or for capital
stock of the Surviving Corporation, shall be as follows:

          (i)      each share of common stock, $0.01 par value per share, of
Merger Co. issued and outstanding immediately prior to the Effective Time shall
be converted into one share of common stock, $0.01 par value per share, of the
Surviving Corporation;

          (ii)      the Membership Interests shall be cancelled and, by virtue
of the Merger and without any action on the part of the holder thereof, cease to
be outstanding and be automatically converted into the right to receive, at the
Effective Time, the Note and the Holding Company Stock (together, the “Merger
Consideration”); and

          (iii)      the Rollover Options shall be cancelled and, by virtue of
the Merger and without any action on the part of the holders thereof, cease to
be outstanding and be automatically converted into the right to receive, at the
Effective Time, options to purchase an aggregate of 3,000,000 shares of the
common stock of Holdings pursuant to the Equity Participation Plan in the
amounts set forth on Schedule 6.3(a) for a purchase price of $0.25 per share.

          3.2      No Further Ownership Rights in Membership Interests.

          The Merger Consideration paid in respect of the Membership Interests
in accordance with

- 8 –

--------------------------------------------------------------------------------

the provisions of this Article III and the Certificates of Merger shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
Membership Interests. The stock transfer books of the Surviving Corporation
shall be closed with respect to the Membership Interests of the Company, and
there shall be no further registration of transfers of the Membership Interests
of the Company thereafter on the records of the Surviving Corporation. If, after
the Effective Time, certificates or other documents representing units of
Membership Interest are presented to the Surviving Corporation for any reason,
they shall be canceled and exchanged as provided in this Article III and the
Certificate of Merger.

ARTICLE IV
MERGER CONSIDERATION

          4.1     Delivery of Merger Consideration.

          At the Effective Time, upon surrender by Seller to Merger Co. of the
Membership Interest, and subject to the further terms and conditions set forth
herein, in consideration for Seller’s delivery of the Membership Interest,
Merger Co. shall pay to the Seller for the Membership Interests so acquired from
Seller, the Note and the Holding Company Stock.

          4.2      Claw Back.

          (a)      Subject to the provisions of Sections 4.2(b) and 4.2(c)
below, if, during the period from July 1, 2007 through June 30, 2008 (the “Claw
Back Period”), the Surviving Corporation fails to achieve EBITDA of $1,250,000
or more (the “Target EBITDA”), Seller shall be obliged to transfer to Holdings
4,000,000 shares of Holding Company Stock (the “Holding Company Claw Back
Stock”) for cancellation.

          (b)      Within thirty (30) days following the Claw Back Period,
Holdings shall cause its auditors or other independent accountants to which
Seller consents in writing to provide Seller a written statement indicating the
Surviving Corporation’s EBITDA during the Claw Back Period, together with such
notes and worksheets as shall be necessary to permit Seller or its
representative to analyze the Surviving Corporations’ EBITDA during the Claw
Back Period (the “Accountant’s Statement”). If Seller objects to the
Accountant’s Statement, Seller shall provide Holdings with a written notice
stating in reasonable detail the basis for its objection (an “Objection
Notice”), provided however, that if Seller fails to provide Holdings an
Objection Notice within thirty (30) days of its receipt of the Accountant’s
Statement, Seller shall be deemed to have accepted the Accountant’s Statement.
If Seller timely provides Holdings with an Objection Notice, the parties shall
attempt through good faith negotiations to resolve the objection within thirty
(30) days of Seller’s tendering the Objection Notice, (such period of resolution
and negotiation following the Claw Back Period, hereinafter, the “Resolution
Period”). In the event the parties are unable to resolve their disagreement
regarding the Accountant’s Statement, either party shall have the right to refer
the dispute to arbitration as set forth in Section 12.8.

          (c)      During the Claw Back Period, Purchasers shall:

          (i)      provide Seller with a written statement, on or before the
prescribed filing date, inclusive of any permitted extension, for the filing of
the applicable Securities Exchange Act of 1934, as amended, report covering the
end of each fiscal quarter,

- 9 –

--------------------------------------------------------------------------------

indicating the Surviving Corporation’s EBITDA for such fiscal quarter;

          (ii)      cause the Surviving Corporation to conduct its operations in
the Ordinary Course of Business consistent with past practice, in good faith,
without the addition of any material expenses to the Surviving Corporation
(without the prior written consent of Seller), and taking into consideration,
inter alia, fiduciary duties of the Board of Directors of the Surviving
Corporation;

          (iii)      cause allocations of expenses to the Surviving Corporation
to be reasonable and in no event disproportionate to the services and support
actually provided to the Surviving Corporation as compared to the services and
support actually provided to Purchasers and their Affiliates or divisions;

          (iv)      not terminate the Employment Agreement of Brendan Reilly and
Alan Hurwitz without Cause (as such term is defined in the New Employment
Agreements); and

          (v)      not permit to occur a change of Control of the Surviving
Corporation.

          In the event of Purchasers’ breach of any of the covenants set forth
in this Section 4.2(c), as Seller’s (but not Mr. Reilly’s or Mr. Hurwitz’)
exclusive remedy in respect of a breach of such covenants, Holdings’ rights
under Sections 4.2(a) and 4.2(b) shall terminate and be of no further force or
effect, without further action on the part of Seller.

          (d)      During the Claw Back Period, Seller shall not transfer, sell
or otherwise encumber the Holding Company Claw Back Stock. If Seller tenders an
Objection Notice, Seller shall not transfer, sell or otherwise encumber the
Holding Company Claw Back Stock until the parties resolve their disagreement
including through arbitration as described in Section 12.8. The Holding Company
Claw Back Stock shall bear the following restrictive legend (the “Restrictive
Legend”):

          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS
OF THAT CERTAIN AGREEMENT AND PLAN OF MERGER OF THE COMPANY DATED MAY 31, 2007
AND MAY ONLY BE TRANSFERRED SUBJECT TO THE TERMS OF SECTION 4.2(d) OF SUCH
AGREEMENT.”

          4.3      Purchase Price Allocation.

          The sum of the Purchase Price and the assumed liabilities shall be
allocated among the assets of the Company as of the Closing Date in accordance
with Exhibit H and Section 1060 of the Code. Not later than sixty (60) days
after the Closing Date, Seller shall prepare and deliver to Purchasers copies of
Form 8594 and any required exhibits thereto (the “Asset Allocation Statement”)
allocating the Purchase Price and the assumed liabilities among the assets of
the Company as of the Closing Date consistent with the allocations set forth on
Exhibit H and in accordance with section 1060 of the Code. Seller shall prepare
and deliver to Purchasers from time to time revised copies of the Asset
Allocation Statement (the “Revised Asset Allocation Statement”) so as to report
any matters on the Asset Allocation Statement that need updating as a

- 10 –

--------------------------------------------------------------------------------

result of Purchase Price adjustments, if any. The Purchase Price paid by
Purchasers for the assets of the Company shall be allocated in accordance with
the Asset Allocation Statement or, if applicable, the last Revised Asset
Allocation Statement provided by Seller to Purchasers, and all Tax Returns filed
by or with respect to Seller and Purchasers shall be prepared consistently with
such allocation.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

          Seller represents and warrants to the Purchasers as set forth below.

          5.1      Title to the Units.

          Seller is the lawful owner, of record and beneficially, of all of the
Units and has good, valid and marketable title to such Units, free and clear of
any Encumbrances whatsoever and with no restriction on the voting rights and
other incidents of record and beneficial ownership pertaining thereto. Seller is
not the subject of any bankruptcy, reorganization or similar Proceeding. Except
for this Agreement and as set forth on Schedule 5.1(a) there are no outstanding
Contracts or understandings between Seller and any other Person with respect to
the acquisition, disposition, transfer, registration or voting of or any other
matters in any way pertaining or relating to, or any other restrictions on any
of the Equity Interests of the Company and, except as contemplated by this
Agreement, the Related Documents or the transactions specifically contemplated
hereby and thereby, no Person has any right whatsoever to receive or acquire any
Equity Interests of the Company. Seller acquired the Units in one or more
transactions exempt from registration under the Securities Act and state
securities and “blue sky” laws.

          5.2      Authorization of Transaction.

          Seller has the full and absolute legal right, capacity, power and
authority to enter into this Agreement and each Related Document to which Seller
is or will be a party. This Agreement and each Related Document to which Seller
is or will be a party has been, or upon the execution thereof will be, duly and
validly executed and delivered by Seller. This Agreement and each Related
Document to which Seller is or will be a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of Seller. This Agreement and each Related Document
to which Seller is or will be a party is, or upon the execution thereof will be,
assuming the due and valid execution and delivery thereof by the other parties
thereto, the valid and binding obligation of Seller, enforceable against Seller
in accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles.

          5.3      Non-contravention.

          Except as set forth on Schedule 5.3(c), none of the execution,
delivery and performance by Seller of this Agreement or the Related Documents to
which Seller is or will be a party, the consummation of the transactions
contemplated hereby or thereby or compliance by Seller with any of the
provisions hereof or thereof will violate (a) the Fundamental Documents of
Seller,

- 11 –

--------------------------------------------------------------------------------

(b) conflict with, or result in any violation of, or cause a default (with or
without notice or lapse of time, or both) under, or give rise to any right of
termination, amendment, cancellation or acceleration of any obligations
contained in or the loss of any material benefit under any term, condition or
provision of any Contract to which Seller is a party, or by which such Seller or
its assets may be bound or (c) violate any Law applicable to Seller or any of
its properties.

          5.4      Proceedings.

          As of the date hereof there are not (a) any outstanding Orders against
Seller, (b) Proceedings pending, or, to Seller’s Knowledge, threatened against
Seller, or investigations by any Governmental Entity that are pending, or to
Seller’s Knowledge, threatened against Seller that would reasonably be expected
to give rise to any legal restraint or a prohibition against the transactions
contemplated in this Agreement.

          5.5      Consents.

          Other than as obtained prior to the date hereof and of which the
Purchasers have prior notice, no consent, approval, Permit or authorization, of
or by, or any notification of or filing with, any Governmental Entity or Person
is required in connection with the execution, delivery and performance by Seller
of this Agreement or the Related Documents to which Seller is or will be a party
or the consummation by Seller of the Merger, or any of the other transactions
contemplated hereby or thereby.

          5.6      Brokers.

          Seller has not employed any broker or finder. There is no investment
banker, broker, finder or other agent or intermediary which has been retained by
or is authorized to act on behalf of Seller who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement or
the Related Documents.

          5.7      Certain Investment Representations.

          (a)      Seller is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act.

          (b)      Seller is acquiring the Holdings Common Stock for investment
for Seller’s own account and not with a view to, or for resale in connection
with, the distribution or other disposition thereof except as permitted by Law,
including, without limitation, the Securities Act. Seller has no present intent
to resell or distribute all or any part of its Holdings Common Stock. Seller was
not organized for the specific purpose of acquiring the Holdings Common Stock.

          (c)      Seller has been advised that the Holdings Common Stock has
not been registered under the Securities Act, that the shares of the Holdings
Common Stock may not be sold or otherwise disposed of unless they are registered
thereunder or an exemption from registration is available and that accordingly
Seller may be required to bear the economic risk of the investment in the
Holdings Common Stock for an indefinite period of time.

          (d)      Seller has been given the opportunity to obtain any
information or documents, and

- 12 –

--------------------------------------------------------------------------------

to ask questions and receive answers about such documents, Holdings and its
Subsidiaries and the business and prospects of Holdings and its Subsidiaries
(including, without limitation, the transactions to be consummated pursuant to
the terms of this Agreement), as it deems necessary to evaluate the merits and
risks related to its investment in the Holdings Common Stock and no
representations concerning such matters or any other matters related to such
investment have been made to Seller except as set forth in this Agreement.
Seller has consulted its own attorney, accountant or investment advisor with
respect to the investment contemplated hereby and its suitability for Seller,
including the tax and other economic considerations related to the investment.

          (e)      Seller: (i) has knowledge and experience in financial and
business matters such that Seller is capable of evaluating the merits and risks
of the purchase of the Holdings Common Stock as contemplated by this Agreement;
(ii) understands and has taken cognizance of all risk factors related to the
purchase of the Holdings Common Stock; and (iii) is able to bear the economic
risk of the investment in the Holdings Common Stock for an indefinite period of
time and can afford to suffer a complete loss of the investment in such Holdings
Common Stock.

          (f)      Seller has been informed that the offer of the Holdings
Common Stock is being made pursuant to an exemption from the registration
requirements of the Securities Act relating to transactions by an issuer not
involving a public offering, and that, consequently, the materials relating to
the offer have not been subject to review and comment by the staff of the
Securities and Exchange Commission or any other governmental authority.

          (g)      Seller is not subscribing for the Holdings Common Stock as a
result of, or subsequent to, any advertisement, article, notice or other
communication published in any newspapers, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a Person not previously known to the
Seller in connection with investments in securities generally.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES ABOUT THE COMPANY

          Seller represents and warrants to the Purchasers as set forth below.

          6.1      Organization; Good Standing; Qualification and Power.

          The Company is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization. The Company has all
requisite power and authority (corporate or otherwise) to own, lease and operate
its properties and to carry on its business as now being conducted and proposed
to be conducted, and, except as set forth on Schedule 6.1, is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary except to the extent that any failure to qualify could not reasonably
be anticipated to have a Material Adverse Effect, each of which jurisdictions is
set forth on Schedule 6.1.

          6.2      Authority; Noncontravention; Consents.

          (a)      The Company has all the requisite power and authority to
enter into this

- 13 –

--------------------------------------------------------------------------------

Agreement, each Related Document to which it is a party and any and all
instruments necessary or appropriate in order to effectuate fully the terms and
conditions of this Agreement, each Related Document to which it is a party and
all related transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and each Related Document to which the Company is a party and the
consummation of the Merger and the other transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of the Company. This Agreement and each Related Document to which
the Company is a party has been duly and validly executed and delivered by the
Company and this Agreement and each Related Document to which it is a party is
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles.

          (b)      Neither the execution, delivery and performance of this
Agreement and the Related Documents to which the Company is a party nor the
consummation by the Company of the transactions contemplated hereby or thereby
nor compliance by the Company with any provision hereof or thereof will: (i)
except as set forth on Schedule 6.2(b), conflict with, or result in any
violations of, or cause a default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, amendment, cancellation or
acceleration of any obligation contained in or the loss of any benefit under, or
result in the creation of any Encumbrance upon any asset of the Company, under
any term, condition or provision of (a) the Fundamental Documents of the Company
or (b) except as set forth on Schedule 6.2(b), any Contract to which the Company
is a party or by which any of its properties or assets are bound; or (ii)
violate any Laws applicable to the Company, the Subject Business or any of its
properties.

          (c)      Except as set forth on Schedule 6.2(c), no consent, approval,
Order or authorization of, registration, declaration or filing with, or
notification to any Governmental Entity or any third party is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the Related Documents to which the Company is a party or the
consummation of the Merger or any of the other transactions contemplated hereby
or thereby.

          6.3      Capitalization.

          (a)      The Company has 850,000 Units of Membership Interest issued
and outstanding and has granted to those employees, advisors and consultants set
forth on Schedule 6.3(a) options to purchase 150,000 Units of Membership
Interest in the Company (the “Rollover Options”). No current or former member or
any other Person is contesting or, to the Knowledge of the Seller, has a valid
basis for contesting the ownership of the Membership Interests or any
Distributions or contributions relating thereto. Except for the Rollover Options
and other than the Units, there are no other Equity Interests of the Company
authorized, issued or outstanding. All of the Units are duly authorized, validly
issued, fully paid and nonassessable. Except as set forth on Schedule 6.3(a),
the Company has not made any Distribution within the preceding three (3) years
and no current or former holder of any Units has any right to receive any
Distribution.

          (b)      Except for the Rollover Options, or as contemplated by this
Agreement, or as set forth on Schedule 6.3(b), there are no Securities
outstanding which are convertible into,

- 14 –

--------------------------------------------------------------------------------

exchangeable for, or carrying the right to acquire, Equity Interests of the
Company, or subscriptions, warrants, options, calls, puts, convertible
securities, registration or other rights, arrangements or commitments obligating
the Company to issue, sell, register, purchase or redeem any of its Equity
Interests or any ownership interest or rights therein. Except as specifically
contemplated by this Agreement, there are no voting trusts or other agreements
or understandings to which the Company is bound with respect to the voting of
any Equity Interests of the Company. Except as disclosed on Schedule 6.3(b),
there are no stock appreciation rights, phantom stock rights or similar rights
or arrangements outstanding with respect to the Company, and no derivative
instruments issued by the Company exist, the underlying security of which is an
Equity Interest of the Company.

          (c)      Except for the Rollover Options, or as set forth on Schedule
6.3(c), or as specifically contemplated by this Agreement, there are no
Contracts, commitments, arrangements, understandings or restrictions to which
the Company is bound relating in any way to any Equity Interest of the Company,
including any rights of first refusal and any rights of first offer.

          (d)      All Securities issued by the Company, have been issued in
transactions exempt from registration under the Securities Act and the rules and
regulations promulgated thereunder and all applicable state securities or “blue
sky” laws, and the Company has not violated the Securities Act or any applicable
state securities or “blue sky” laws in connection with the issuance of any such
Securities.

          6.4      Subsidiaries; Investments.

          Other than as set forth on Schedule 6.4, the Company has no
Subsidiaries. The Company does not own, directly or indirectly, any Equity
Interest in any Person, except for the entities set forth on Schedule 6.4.

          6.5      Financial Statements; Funded Indebtedness; Audit Controls;
and Inventory.

          (a)      Attached hereto as Schedule 6.5(a)(i) are true, correct and
complete copies of the Company’s financial statements prepared and reviewed by
the Company’s accounting firm (the “Financial Statements” with the balance sheet
as of March 31, 2007 being the “Latest Balance Sheet” and the date thereof being
the “Latest Balance Sheet Date”). Except as set forth on Schedule 6.5(a)(ii),
the Financial Statements (i) are in accordance with the books and records of the
Company, and (ii) fairly present the financial condition of the Company as of
the respective dates indicated and the results of operations and cash flows of
the Company for the respective periods indicated.

          (b)      Schedule 6.5(b) sets forth a true, correct and complete
accounting of the Funded Indebtedness owed by the Company to any Person,
calculated as of the date hereof in accordance with GAAP. The Company and the
Seller have performed in all material respects all of their respective
obligations required to be performed by it under each document evidencing Funded
Indebtedness and there is no continuing event of default under any document
evidencing Funded Indebtedness.

          (c)      Schedule 6.5(c) sets forth a true, correct and complete list
of (a) all bank accounts and safe deposit boxes of the Company and all Persons
who are signatories thereunder or who

- 15 –

--------------------------------------------------------------------------------

have access thereto and (b) the names of all Persons holding general or special
powers of attorney from the Company and a summary of the terms thereof.

          (d)      Schedule 6.5(d) sets forth a complete list of all amounts
received by the Company as deposits or advances in respect of services that have
not yet been performed, and for which the Company has not recognized revenue as
of the Closing Date and the names of the customers from whom such amounts were
received.

          6.6      Absence of Undisclosed Liabilities.

          The Company has no Liabilities, except for (a) the Liabilities set
forth on Schedule 6.6; (b) Liabilities reflected in the Liabilities Section of
the Latest Balance Sheet and (c) Liabilities that have arisen since the Latest
Balance Sheet Date in the ordinary course of business (none of which are
material (individually or in the aggregate) or relate to breach of Contract,
breach of warranty, tort, infringement, violation of Law, Order or Permit, or
any Proceeding (including any Liability under any Environmental Laws)).

          6.7      Absence of Changes.

          Since the Latest Balance Sheet Date, there has not been any Material
Adverse Effect with respect to the Company and to the Knowledge of Seller no
event has occurred and no circumstance or condition exists which has had or
could reasonably be expected to have a Material Adverse Effect on the Company.
Since the Latest Balance Sheet Date, except as set forth on Schedule 6.7, the
Company has been operated in the ordinary course, consistent with past practice.
Without limiting the foregoing, except as set forth on Schedule 6.7, since the
Latest Balance Sheet Date:

          (a)      the Company has not declared, set aside or paid any dividends
on or made any other Distribution in respect of any of its Equity Interests, or
made any payment or transfer of consideration of any kind to any Affiliate of
the Company or any Affiliate or relative of any such Affiliate, other than (i)
payments or transfers in satisfaction of amounts reflected on the Latest Balance
Sheet, (ii) salary and ordinary course expense reimbursement, or (iii) costs or
expenses incurred and repaid subsequent to the Latest Balance Sheet Date;

          (b)      the Company has not split, combined or reclassified any of
its Equity Interests or issued or authorized or proposed the issuance or
authorization of any Securities in respect of, in lieu of, or in substitution
for Equity Interests or repurchased, redeemed or otherwise acquired any of its
Equity Interests;

          (c)      the Company has not issued, delivered, pledged, encumbered or
sold, or authorized or proposed the issuance, delivery, pledge, Encumbrance or
sale of, any of its Equity Interests or proposed any change in its equity
capitalization;

          (d)      the Company has not sold, transferred, licensed, pledged,
mortgaged or otherwise disposed of tangible or intangible assets (other than
inventory in the ordinary course of business) with an aggregate fair market
value of greater than $25,000;

- 16 –

--------------------------------------------------------------------------------

          (e)      the Company has not amended its Fundamental Documents;

          (f)      other than as contemplated under this Agreement and the
Related Documents, the Company has not acquired or agreed to acquire by merging
or consolidating with, or by purchasing any material portion of the Equity
Interests or assets of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof;

          (g)      no party (including the Company) has accelerated, terminated,
modified or canceled or waived any material right under any Contract (or series
of related Contracts) involving more than $25,000 to which the Company is a
party or by which it is bound and, to the Knowledge of the Seller, no other
party intends to take any such action, and no modification in excess of $25,000
has been made to any such Contract;

          (h)      the Company has not experienced any damage, destruction, or
loss (whether or not covered by insurance) to its property in excess of $25,000
individually or $50,000 in the aggregate;

          (i)      there has not been any labor strike, material dispute or
grievance, picketing activity, slowdown or stoppage actually pending or, to the
Knowledge of the Seller, threatened against, involving or affecting the Company,
and no event has occurred that could reasonably be expected to give rise to any
such strike, dispute, grievance, slowdown, picketing or stoppage and there has
not been any union organizing campaigns;

          (j)      there has not been any write-down or write-up of the value of
any asset of the Company other than in the ordinary course of business, or any
write-off of any accounts receivable or notes receivable of the Company;

          (k)      there has not been any change in the Tax or accounting
methods or principles used by the Company or any change in depreciation or
amortization policies or rates theretofore adopted;

          (l)      there has not been any material change in the time or manner
in which the Company extends discounts or credit to customers, collects
receivables from customers, or otherwise deals with customers;

          (m)      there has not been any material change in the time or manner
in which the Company pays its payables to suppliers and vendors, or otherwise
deals with suppliers and vendors;

         (n)      there has not been any material change in the business
policies in which the Company calculates or determines its Working Capital;

          (o)      the Company has continued to invest in capital expenditures
in accordance with its annual budget and past practices;

          (p)      the Company has not altered its credit policies or practices
or its payment policies

- 17 –

--------------------------------------------------------------------------------

or practices;

          (q)      there has not been any material change in any distribution
platform where the Company conducts business with any of its customers; and

          (r)      there has been no Contract, understanding or authorization
for the Company to take any of the actions specified in this Section 6.7.

          6.8      Tax Matters.

          (a)      Except as set forth on Schedule 6.8, the Company has: (i)
timely filed all Tax Returns required to be filed by it through the date hereof
and as of the Closing Date with the appropriate Governmental Entities in all
jurisdictions in which such Tax Returns are required to be filed (taking into
account extensions to which it was entitled), and such Tax Returns were (and
will be) true, correct and complete in all material respects; and (ii) timely
paid or caused to be paid all Taxes required by it to be paid through the date
hereof and as of the Closing Date.

          (b)      The Company has complied in all material respects with all
applicable Laws relating to the collection, withholding and paying over of Taxes
(such as (i) sales or use Taxes or (ii) payroll Taxes or other Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, member, stockholder or any other
third party).

          (c)      The Company is not, and has never been, a party to any Tax
sharing indemnity or similar agreement allocating Tax liability that will not be
terminated on the Closing Date without any future liability to the Company or
the Surviving Corporation (including for past Taxes).

          (d)      No claim has ever been made by any Tax authority in a
jurisdiction in which the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction, and no basis exists for any such claim
to be made.

          (e)      There are no liens for Taxes (other than Taxes not yet due
and payable or which are being contested in good faith in appropriate
proceedings) upon any of the assets of the Company.

          6.9      Title to assets.

          The Company has good, valid and marketable title to the assets,
properties and interests in properties, real, personal or mixed, reflected on
the Latest Balance Sheet or acquired after the Latest Balance Sheet Date (except
inventory or other property sold or otherwise disposed of since the Latest
Balance Sheet Date in the ordinary course of business and accounts receivable
and notes receivable paid in full subsequent to the Latest Balance Sheet Date),
free and clear of all Encumbrances, of any kind or character, except for those
Encumbrances set forth in Schedule 6.9 and Permitted Encumbrances. Except as set
forth on Schedule 6.9, the fixed assets of the Company are in good operating
condition and repair (ordinary wear and tear excepted). The assets, properties
and interests in properties of the Company to be owned, leased or licensed by
the Surviving Corporation after the Closing shall include all assets, properties
and interests in properties (real, personal and mixed, tangible and intangible)
and all Contracts necessary to

- 18 –

--------------------------------------------------------------------------------

enable it to carry on the Subject Business as presently conducted and proposed
to be conducted by the Surviving Corporation.

          6.10      Real Property.

          (a)      The Company does not currently own, and has not at any time
owned, any real property. Schedule 6.10(a) contains a true, correct and complete
list and brief description of all of real property in which the Company has a
leasehold interest held under leases, subleases, licenses and/or other types of
occupancy agreements (the “Real Property Leases”), including any requirement of
consent of the lessor to consummate the Merger or any of the other transactions
contemplated hereby or for the Surviving Corporation to continue after the
Closing to lease the applicable property on the same terms and conditions as in
effect immediately prior to the Closing. The real property in respect of which
the Company has any Real Property Leases (the “Real Property”) constitutes all
real properties used or occupied by the Company in connection with the Subject
Business, or that will be required by the Surviving Corporation for the Subject
Business.

          (b)      With respect to the Real Property, except as set forth on
Schedule 6.10(b):

          (i)      no portion thereof is subject to any pending condemnation or
eminent domain Proceeding or other Proceeding by any public or quasi-public
authority and there is no threatened condemnation or eminent domain Proceeding
or other Proceeding with respect thereto;

          (ii)      the Company is the owner and holder of all of the leasehold
estates purported to be granted by the Real Property Leases and each Real
Property Lease is in full force and effect and constitutes a valid and binding
obligation of the Company, and to the Company’s Knowledge, of the other parties
thereto;

          (iii)      there are no Contracts, written or oral, to which the
Company is a party, granting to any other party the right of use or occupancy of
any portion of the Real Property; and

          (iv)      there are no parties (other than the Company or its lessees
disclosed pursuant to paragraph (iii) above) in possession of any portion of the
Real Property.

          6.11      Intellectual Property.

          (a)      Schedule 6.11(a) contains a complete list of each registered,
applied for, or issued item of Intellectual Property owned by the Company that
is material to the conduct of the Subject Business (the “Company’s Intellectual
Property Assets”), including without limitation: (i) all patented or registered
Intellectual Property owned by the Company and used in connection with the
Subject Business; (ii) all pending patent applications and applications for
registrations of other Intellectual Property filed by or on behalf of the
Company and used in connection with the Subject Business; (iii) all registered
trade names, trademarks, corporate names, domain names, trademarks and service
marks owned by the Company and used in connection with the Subject Business;
(iv) all registered copyrights and computer software used in connection with the
Subject Business owned by the Company; and (v) a clear identification of the
relative ownership rights of the Company in the foregoing. Schedule 6.11(a) also
contains a complete list of all licenses and other

- 19 –

--------------------------------------------------------------------------------

rights granted by the Company to any third party, and all licenses and other
material rights granted by any third party to the Company, with respect to any
of the Company’s Intellectual Property Assets, except for licenses for “off the
shelf” software.

          (b) Except as set forth on Schedule 6.11(b), to its Knowledge, the
Company (i) owns and possesses all right, title and interest in and to (or has
the right to use pursuant to a valid and enforceable license as indicated on
Schedule 6.11(a)) all of Company’s Intellectual Property Assets described on
Schedule 6.11(a) which is necessary for the operation of the Subject Business,
and (ii) owns or possesses (or has the right to use pursuant to a valid and
enforceable license as indicated on Schedule 6.11(a)) all of Company’s
Intellectual Property Assets (whether or not set forth on Schedule 6.11(a))
which are material to the Subject Business and necessary for the Subject
Business as presently conducted, including, without limitation, the right to
market, sell, offer to sell, license and grant others the right to use, market,
sell, or offer to sell, and license the Company’s Intellectual Property Assets,
without any conflict with, infringement or misappropriation of the intellectual
property rights of others. To its Knowledge, the Company has taken all
commercially reasonable actions to maintain and protect its interests and rights
in all of the Company’s Intellectual Property Assets. Except as set forth on
Schedule 6.11(b):

          (i)      there are no outstanding claims which have been made in
writing, whether on paper or electronically, or, to Seller’s Knowledge,
verbally, against the Company, or, to Seller’s Knowledge, against any customer
of the Company, asserting the invalidity, misuse or unenforceability of any of
the Company’s Intellectual Property Assets or that the Company’s Intellectual
Property Assets in any manner infringe, violate or involve the misappropriation
of the intellectual property or other proprietary rights of any other Person;

          (ii)      the Company has not received any outstanding written, verbal
or electronic notice of any infringement or misappropriation by, or conflict
with, any Person with respect to any of the Company’s Intellectual Property
Assets (including any demand or request that the Company license rights from any
Person or cease licensing or servicing any of its products or services);

          (iii)      to Seller’s Knowledge, the conduct of the Subject Business,
including, without limitation, the use, sale, offer to sell, license and use by
customers of the Company’s Intellectual Property Assets subject to Contracts,
has not infringed, misappropriated, or violated, and does not infringe,
misappropriate or violate, any Intellectual Property or other proprietary right
of any other Person;

          (iv)      to Seller’s Knowledge, none of the Company’s Intellectual
Property Assets have been infringed, misappropriated or violated by any other
Person; and

          (v)      to Seller’s Knowledge, except with respect to licenses of
commercial off-the-shelf software, and except pursuant to the licenses listed in
Schedule 6.11(e), the Company is not required, obligated, or under any liability
whatsoever, to make any payments by way of royalties, fees or otherwise to any
owner, licensor of, or other claimant to any of the Company’s Intellectual
Property Assets or other third party, with respect to the use thereof or in
connection with the conduct of the Subject Business as

- 20 –

--------------------------------------------------------------------------------

currently conducted or proposed to be conducted.

          (c)      Each of the licenses set forth in Schedule 6.11(a) with
respect to the Company’s Intellectual Property Assets is in full force and
effect and to the Knowledge of Seller is the legal, valid and binding obligation
of the licensor, enforceable against each of them in accordance with its terms.
The Company is not in default under any such license, nor is any other party to
any such license in default thereunder, and to Seller’s Knowledge, no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder. No party to any such license has exercised any
termination rights with respect thereto. To Seller’s Knowledge, if any such
license purports to grant the Company exclusive rights in or to any of the
Company’s Intellectual Property Assets, such license does, in fact, grant such
rights to the exclusion of any other Person.

          (d)      To Seller’s Knowledge, the Company has sufficient title and
ownership of or licenses to or otherwise possess all necessary rights to use and
to grant others the right to use all of the Company’s Intellectual Property
Assets, including, without limitation, to market, sell, license, and grant
others the right to use, market, sell and license the Company’s Intellectual
Property Assets, without any conflict with, infringement or misappropriation of
any Intellectual Property of others.

          (e)      Except as set forth on Schedule 6.11(e), there are no
royalties, fees or other payments payable by the Company to any person by reason
of the ownership, use, sale, license or other disposition of any of the
Company’s Intellectual Property Assets.

          (f)      To its Knowledge, the Company is not, or will not be, as a
result of the execution and delivery of this Agreement, or any Related
Documents, or the closing of the Merger or other performance of the obligations
under this Agreement, or any of the other Related Documents, in breach of any
license, sublicense or other agreement relating to the Company’s Intellectual
Property Assets or of any third party Intellectual Property.

          (g)      the Company has not been served with process, and, to the
Seller’s Knowledge, is not aware that any Person is intending to serve process
on the Company or any customer of the Company’s, in any proceeding which
involves a claim of infringement, violation or misappropriation of any
intellectual property of any third party. The Company has not brought any
proceeding for infringement, violation or misappropriation of any Intellectual
Property or breach of any license or agreement involving any of the Company’s
Intellectual Property Assets against any third party.

          (h)      To its Knowledge, no former officer, employee or consultant
of the Company or of any of its predecessors has, or could have, any right,
title, interest or other claim in, to or under any of the Company’s Intellectual
Property Assets.

          (i)      Except as set forth on Schedule 6.11(i), there are no
outstanding options, licenses or agreements of any kind relating to any of the
Company’s Intellectual Property Assets, nor is the Company bound by or a party
to any options, licenses or agreements of any kind, including without limitation
obligations to pay any royalties or other payments with respect to the
intellectual property rights of any other Person.

- 21 –

--------------------------------------------------------------------------------

          6.12      Contracts.

          (a)      Except as set forth on Schedule 6.12(a), the Company is not a
party to any:

          (i)      Employment Agreements;

          (ii)      Contract relating to any Funded Indebtedness or to the
mortgaging, pledging or otherwise placing an Encumbrance on any asset or group
of assets of the Company;

          (iii)      Contract with respect to the lending or investing of funds;

          (iv)      Contract with respect to any form of intangible property,
including any of the Company’s Intellectual Property Assets or Confidential
Information;

          (v)      Contract or group of related Contracts with the same party
for the purchase or sale of products or services under which the undelivered
balance of such products and services has a selling price in excess of $25,000;

          (vi)      Contract that restricts it from freely engaging in business
(including the Subject Business) anywhere in the world;

          (vii)      distributorship, dealer, sales, advertising, agency,
promotional services, retail promotional management, marketing platform,
manufacturer’s representative or other similar Contracts;

          (viii)      Contract for the acquisition or disposition of a Person or
a division of a Person made within the preceding six (6) years (whether or not
such acquisition or disposition was consummated);

          (ix)      Contract or arrangement for the sale of any assets,
properties or rights other than the sale of services or products in the ordinary
course of business at historical profit margins;

          (x)      partnership agreement, limited liability company agreement or
joint venture agreement or any agreement governing the ownership or disposal of
any Equity Interests of any Person (including the Company);

          (xi)      Contract for any settlement agreement in respect of a
Proceeding;

          (xii)      Contract with a remaining term of greater than six (6)
months;

          (xiii)      lease (other than any Real Property Lease) that requires
annual aggregate payments in excess of $25,000;

          (xiv)      other Contracts not covered by the foregoing, (A) that is
not terminable by the Company without penalty upon advance notice of thirty (30)
days or less and involves

- 22 –

--------------------------------------------------------------------------------

aggregate consideration in excess of $25,000 or (B) that involves aggregate
consideration in excess of $50,000;

          (xv)      Contracts for any charitable or political contributions; or

          (xvi)      other Contract which could reasonably be determined to be
material to the Subject Business.

          (b     ) Schedule 6.12(a) sets forth a true, correct and complete list
of all amendments, modification and supplements to, or waivers under, the items
listed thereon. All items listed on Schedule 6.12(a) are in full force and
effect, constitute legal, valid and binding obligations of the respective
parties thereto, and are enforceable in accordance with their respective terms.
To the Knowledge of Seller, the Company has performed all of the obligations
required to be performed by it to date, and there exists no default, or any
event, including without limitation, the execution and delivery of this
Agreement, or the consummation of the Merger or any other transaction
contemplated hereby, which upon the giving of notice or the passage of time, or
both, would give rise to a claim of a default in the performance by the Company
or any other party to any of the foregoing of their respective obligations
thereunder. The Company has furnished to Purchasers true, correct and complete
copies of all items listed in Schedule 6.12(a) or any other Schedule and
complete descriptions of all material terms of any oral Contracts described
therein.

          (c)      To the Knowledge of Seller, except as set forth in Schedule
6.12(c), no other party to any Contract required to be listed in Schedule
6.12(a) intends to cancel or terminate any such Contract or decrease, limit or
otherwise modify the goods or services purchased from the Company under any such
Contract.

          6.13      Litigation.

          (a)      Except as set forth on Schedule 6.13(a), there are no (i)
Proceedings pending or, to the Knowledge of the Seller, threatened against the
Company, whether at law or in equity, or before or by any Governmental Entity
nor does there exist any basis therefor or (ii) Orders of any Governmental
Entity or arbitrator against the Company, the Subject Business or any of its
properties or assets.

          (b)      Schedule 6.13(b) lists each Proceeding that (i) resulted in
any criminal sanctions or (ii) within the last five (5) years, resulted in
payments in excess of $25,000, in each case by or against the Company or any of
its officers or directors in their capacity as officers or directors of the
Company (whether as a result of a judgment, civil fine, settlement or
otherwise).

          6.14      Compliance; Governmental Authorizations.

          (a)      The Company and the Subject Business have been and are in
compliance with all Laws, Orders or Permits applicable to its assets,
properties, businesses and operations, except for such non-compliance as would
not be reasonably anticipated to have a Material Adverse Effect. Except as set
forth on Schedule 6.14(a), no investigation or review by any Governmental Entity
with respect to the Company is pending or, to the Knowledge of the Seller,
threatened, nor has any Governmental Entity notified the Company of its
intention to conduct the same, nor does there

- 23 –

--------------------------------------------------------------------------------

exist any basis therefor.

          (b)      The Company has all Permits necessary or advisable for its
operations and the conduct of the Subject Business, such Permits are in full
force and effect, no violations are or have been recorded in respect of any
thereof and no Proceeding is pending or, to the Knowledge of the Seller,
threatened to revoke or limit any thereof. The Company has taken all action
reasonably necessary to maintain each Permit. Schedule 6.14(b) contains a true,
correct and complete list of all Permits under which the Company is operating or
by which it or any of its assets or properties is bound, and the Company has
furnished to Purchasers true, correct and complete copies thereof. There is to
the Knowledge of Seller no proposed change in any applicable Law which would
require the Company or, to the Knowledge of the Seller, the Surviving
Corporation to obtain any Permits not set forth on Schedule 6.14(b) in order to
conduct the Subject Business as presently conducted or proposed to be conducted.
None of the Permits set forth on Schedule 6.14(b) shall be adversely affected as
a result of the Company’s execution and delivery of, or the performance of its
obligations under, this Agreement, any Related Document or the consummation of
the Merger or any of the other transactions contemplated hereby or thereby. The
Company has delivered to the Purchasers a true and correct copy of each Permit.

          (c)      No Governmental Entity regulating the services performed by
the Company in connection with the Subject Business has requested in writing
that any such services be modified in any way. There is no Law, and, to the
Knowledge of the Seller, there is no proposed or pending Law, which would
prohibit or restrict the Company from, or otherwise materially adversely, affect
the Company in, conducting the Subject Business as it is now conducted or is
proposed to be conducted in any jurisdiction in which it is now conducting or
proposes to conduct business.

          6.15      Employees; Labor Relations.

          (a)      Schedule 6.15(a) contains a true and complete list of (i) all
of the officers of the Company, specifying their position, annual rate of
compensation, date of hire, work location and the allocation of amounts paid and
other benefits provided to each of them, respectively, and any other information
reasonably requested by the Purchasers and (ii) all of the employees (whether
full-time, part-time or otherwise), consultants and independent contractors of
the Company as of the date hereof, specifying their position, annual salary,
date of hire, work location, terms of compensation and the allocation of amounts
paid and other benefits provided to each of them, respectively, consulting or
other independent contractor fees, together with an appropriate notation next to
the name of any officer or other employee on such list who is subject to any
written Employment Agreement or any other written term sheet or other document
describing the terms or conditions of employment of such employee or of the
rendering of services by such independent contractor and any other information
reasonably requested by the Purchasers. Except as set forth on Schedule 6.15(a),
the Company is not a party to or bound by any Employment Agreement (whether
written or oral). The Company has provided to the Purchasers true, correct and
complete copies of each such Employment Agreement. The Company has not received
a claim from any Governmental Entity to the effect that the Company has
improperly classified as an independent contractor any person named on Schedule
6.15(a). Except as set forth on Schedule 6.15(a), the Company has not made any
written or verbal commitments to any officer, employee, former employee,
consultant or independent contractor of the Company with respect to
compensation, promotion, retention, termination, severance or similar matters in
connection with the Merger or

- 24 –

--------------------------------------------------------------------------------

any of the other transactions contemplated hereby or otherwise. To the extent
any employee is on a leave of absence, Schedule 6.15(a) indicates the names of
the employee, the nature of such leave of absence and such employee’s
anticipated date of return to active employment. Schedule 6.15(a) also indicates
the information described in the previous sentence for employees who have
requested a leave of absence or who at the Closing Date are expected to be on a
leave of absence. Schedule 6.15(a) also sets forth the name of any employee who
is eligible to request FMLA leave as of the Closing Date and the amount of FMLA
leave utilized by each such employee during the current leave year, each
employee who will be on FMLA leave at the Closing Date and his or her job title
and description, salary and benefits, each employee who has requested FMLA leave
to begin after the Closing Date, a description of the leave requested and a copy
of all notices provided to such employees regarding that leave. To the Knowledge
of the Seller, none of the employees listed on Schedule 6.15(a) has any plans or
intends to terminate his or their employment or engagement and except as set
forth on Schedule 6.15(a) no former officer, director or key employee has left
the service of the Company within the last six (6) months.

          (b)      Except as set forth on Schedule 6.15(b): (i) the Company is
not delinquent in payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
them to date or amounts required to be reimbursed to such employees; (ii) upon
termination of the employment of any such employees, none of the Company, the
Surviving Corporation or the Purchasers will by reason of any action taken or
not taken prior to the Closing be liable to any of such employees for severance
pay or any other payments; (iii) the Company is in material compliance with all
Laws respecting labor, employment and employment practices, terms and conditions
of employment and wages and hours, including without limitation, equal
employment opportunity, safety and health, workers’ compensation, disability,
immigration, and collective bargaining; (iv) there is no unfair labor practice
complaint actually pending or, to the Knowledge of the Seller, threatened
against, involving or affecting the Company before the National Labor Relations
Board or any other Governmental Entity; (v) there is no labor strike, material
dispute or grievance, picketing activity, slowdown or stoppage actually pending
or, to the Knowledge of the Seller, threatened against, involving or affecting
the Company, and no event has occurred that could reasonably be expected to give
rise to any such strike, dispute, grievance, slowdown, picketing or stoppage;
(vi) no labor union, trade union, or similar organization currently represents
the employees of the Company and no labor union, trade union or similar
organization, or any employees have taken any action with respect to organizing
the employees of the Company; (vii) there are no charges of employment
discrimination pending before the U.S. Equal Employment Opportunity Commission
or any other state or local agency authorized to receive and investigate changes
of employment discrimination; and (viii) there are no charges or complaints
pending before the U.S. Department of Labor or any division thereof, or before
any similar state or local agency. Except as set forth on Schedule 6.15(b), the
Company is not a party to or bound by any collective bargaining agreement, union
Contract or similar agreement.

          (c)      Except as set forth on Schedule 6.15(c), the Company is not,
and has not ever been, a federal or state contractor obligated to have an
affirmative action plan.

          (d)      The Company has not taken any action that could constitute a
“mass layoff,” “mass termination,” or “plant closing” within the meaning of the
federal Worker Adjustment and Retraining Notification Act (WARN) or otherwise
trigger notice requirements or liability under

- 25 –

--------------------------------------------------------------------------------

any federal, local, state, or foreign plant closing notice or group termination
Law.

          6.16      Employee Benefits.

          (a)      Schedule 6.16(a) contains a true, correct and complete list
of Employee Benefit Plans (collectively, the “Employee Plans”): (i) that cover
any employees, contract employees or former employees of the Company or any
spouses, family members, dependents or beneficiaries thereof (a) that are
maintained, sponsored or contributed to by the Company or (b) with respect to
which the Company is obligated to contribute or has any actual or potential
Liability at any time during the six-year period ending on the Closing Date; or
(ii) with respect to which the Company has any actual or potential Liability or
obligation on account of the maintenance or sponsorship thereof or contribution
thereto by any present or former ERISA Affiliate of the Company. Any special tax
status enjoyed by an Employee Plan is noted on Schedule 6.16(a).

          (b)      Except as set forth on Schedule 6.16(b), with respect to each
Employee Plan:

          (i)      all required, declared or discretionary (in accordance with
historical practices), payments, premiums, contributions, reimbursements or
accruals for all periods ending prior to, or as of, the date hereof have been
properly paid or properly accrued on the Latest Balance Sheet or, with respect
to accruals properly made after the Balance Sheet Date, on the books and records
of the Company and all amounts withheld from employees have been properly
deposited into the appropriate trust or account;

          (ii)      there is no unfunded actual or potential Liability relating
to such Employee Plan which is not reflected on the Latest Balance Sheet or,
with respect to accruals properly made after the Latest Balance Sheet Date, on
the books and records of the Company;

          (iii)      no Proceedings (other than routine claims for benefits) are
pending or to the Knowledge of Seller, threatened against or relating to any
Employee Plan or any fiduciary thereof, and to the Knowledge of Seller, there is
no basis for any such Proceeding against any Employee Plan;

          (iv)      no Employee Plan obligates the Company to provide any
employee or former employee, or their spouses, family members or beneficiaries,
any post-employment or post-retirement health or life insurance, accident or
other “welfare-type” benefits;

          (v)      neither the Company nor any of its ERISA Affiliates is or has
ever maintained or been obligated to contribute to a “multiemployer plan” (as
defined in Section 3(37) of ERISA), a “multiple employer plan” (as defined in
Section 413 of the Code, whether or not subject to the Code) or a “defined
benefit pension plan” (as defined in Section 3(35) of ERISA) and no event or
fact exists which could give rise to any Liability to the Company or any of its
ERISA Affiliates under Title IV or Section 412 of the Code;

          (vi)      each Employee Plan has been established and operated for the
exclusive

- 26 –

--------------------------------------------------------------------------------

benefit of the participants and beneficiaries of such Employee Plan; and

          (vii)      the Company has not made or agreed to make, and is not are
required to make (in order to bring any Employee Plan into compliance with
ERISA, the Code or any applicable Law), any changes in benefits that would
materially increase the costs of maintaining any Employee Plan.

          (c)      Except as set forth on Schedule 6.16(c), with respect to each
Employee Plan:

          (i)      such Employee Plan has been established, maintained, operated
and administered in accordance with its terms and in material compliance with
ERISA, the Code and other applicable Laws (including with respect to reporting
and disclosure);

          (ii)      neither the Company nor any of its ERISA Affiliates nor any
other “disqualified person” or “party in interest” (as such terms are defined in
Section 4975 of the Code and Section 3(14) of ERISA, respectively) with respect
to such Employee Plan, has breached the fiduciary rules of ERISA or engaged in a
prohibited transaction that could subject any of the foregoing parties to any
material Tax or penalty imposed under Section 4975 of the Code of Section
502(i), (j) or (1) of ERISA;

          (iii)      any Employee Plan that is intended to be “qualified”,
within the meaning of Section 401(a) of the Code meets all requirements for
qualification under Section 401(a) of the Code and the regulations thereunder.
With respect to each such qualified Employee Plan, the IRS has issued either (i)
a favorable determination or (ii) a favorable opinion letter if such Employee
Plan is a prototype plan; and, to the Knowledge of the Seller, no matter exists
which would adversely affect the qualified status of such Employee Plan and any
related trust;

          (iv)      each Employee Plan that is subject to the requirements of
the Consolidated Omnibus Budget Reconciliation of 1985 (“COBRA”) and the Health
Insurance Portability and Accountability Act of 1996, as amended, and any rules
or regulations promulgated thereunder (“HIPAA”) has been maintained in
substantial compliance with COBRA and HIPAA, including all notice requirements,
and no Tax payable on account of Section 4980B or any other Section of the Code
has been or is expected to be incurred;

          (v)      each Employee Plan that is intended to meet the requirements
of Section 125 of the Code meets such requirements and each program of benefits
for which employee contributions are provided pursuant to elections made under
such Employee Plan meets the requirements of the Code applicable thereto;

          (vi)      there has not been any act or omission by the Company, or
any of its ERISA Affiliates that has given rise to or could give rise to any
material fines, penalties or related charges under ERISA or the Code for which
the Company, or any of its ERISA Affiliates could be liable;

          (vii)      no Employee Plan holds employer securities;

          (viii)      if the Company or any of its ERISA Affiliates were to
partially or

- 27 –

--------------------------------------------------------------------------------

completely withdraw from any Employee Plan that is a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA), neither the Company nor any of its
ERISA Affiliates would be assessed or required to pay any withdrawal liability
upon such withdrawal (based on calculations as of the close of the most recent
plan year for such multiemployer plan);

          (ix)      neither the Company nor any of its ERISA Affiliates has
within the past six years had a complete or partial withdrawal from any
multiemployer plan (as defined in Section 4001(a)(3) of ERISA);

          (x)      No insurance policy or any other contract or agreement
affecting any Employee Plan requires or permits a retroactive increase in
premiums or payments due thereunder. The level of insurance reserves under each
insured Employee Plan is reasonable and sufficient to provide for all incurred
but unreported claims;

          (xi)      There have been no improper withdrawals, applications or
transfers of assets from any Employee Plan or the trusts or other funding media
relating thereto, and neither the Company nor any of its agents has been in
breach of any fiduciary obligation with respect to the administration of the
Employee Plans or the trusts or other funding media relating thereto;

          (xii)      The Company has the right under the terms of each Employee
Plan and under applicable benefit Law to amend, revise, merge or terminate such
plan (or its participation in such plan) exclusively by action of the Company,
and no additional contributions would be required to properly effect such
termination;

          (xiii)      The execution, delivery and performance of, and
consummation of the transactions contemplated by, this Agreement will not (1)
entitle any current or former employee, director, officer, consultant,
independent contractors, contingent worker or leased employee (or any of their
dependents, spouses or beneficiaries) of the Company to severance pay,
unemployment compensation or any other payment, or (2) accelerate the time of
payment or vesting, or increase the amount of compensation due any such
individual; and

          (xiv)      The Company has no duty or obligation to indemnify or hold
another Person harmless for any liability attributable to any acts or omissions
by such Person with respect to any Employee Plan or ERISA Affiliate plan.

          (xv)      Notwithstanding anything to the contrary in this Agreement,
neither this Section nor any provision of this Agreement is intended to, or
does, constitute the establishment of, or an amendment to , any Employee Plan.

          (d)      The Company has provided the Purchaser with true, correct and
complete copies of: (i) all documents and any amendments thereto (or in the
event the Employee Plan is not written, a written description thereof) pursuant
to which each Employee Plan is maintained and administered (including the
summary plan description for each Employee Plan for which a summary plan
description is required, and each trust agreement and insurance or group annuity
contract relating to any Employee Plan); (ii) the three (3) most recent annual
reports (Form 5500

- 28 –

--------------------------------------------------------------------------------

and attachments) and financial statements therefore, if any; (iii) all
governmental rulings, determinations and opinions (and pending requests
therefor); (iv) if such Employee Plan is a defined benefit pension plan, the
most recent actuarial valuation for such Employee Plan; (v) the most recent
determination letter received from the IRS with respect to each Employee Plan
intended to qualify under Section 401(a) of the Code, if any; (vi)
nondiscrimination and coverage tests for the most plan year and other
documentation with respect to any Employee Plan (whether current or not) as it
reasonably requested by the Purchaser; and (vii) if such Employee Plan provides
post-employment or post-retirement health and life insurance, accident or other
“welfare-type” benefits, the most recent valuation of the present and future
obligations under such Employee Plan. The foregoing documents accurately reflect
all of the terms of such Employee Plans (including, without limitation, any
agreement or provision that would limit the ability of the Company or the
Surviving Corporation to make any prospective amendments or to terminate any
Employee Plan).

          6.17      Environmental Matters.

          To the Knowledge of Seller:

          (a)      With respect to those matters or conditions related to or
arising from the Company’s acts or omissions, neither the Company, the Real
Property nor any of the Company’s past owned, leased or operated property or
operations are subject to, or the subject of, any Proceeding, Order, settlement,
or other Contract arising under Environmental Laws, nor has any investigation
been commenced or is any Proceeding threatened against the Company under
Environmental Laws alleging any failure to comply with any Environmental Laws.

          (b)      Except as set forth on Schedule 6.17(b), the Company has
complied and is in compliance with all applicable Environmental Laws and all
Permits, approvals, identification numbers, licenses, registrations and other
authorizations issued pursuant to any applicable Environmental Laws. All past
non-compliance with applicable Environmental Laws has been resolved without any
pending, ongoing or future obligation, cost or liability.

          (c)      Except as set forth on Schedule 6.17(c), neither the Company
nor any Seller has received any written or oral notice, report, request or other
information from any Governmental Entity that the Company has violated, or has
any Liability under, applicable Environmental Laws, and the Company has not
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, or released any Hazardous Material, or owned or operated
the Subject Business, the Real Property or any other property or facility
formerly owned, leased, used or occupied in a manner that has given or would
give rise to Liabilities, including any Liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, or any investigative, corrective or remedial obligations,
pursuant to applicable Environmental Laws.

          (d)      The Company has provided the Purchasers with true, correct
and complete copies of all reports, assessments, evaluations, inspections and
studies performed by or on behalf of, or otherwise within the possession or
control of, the Company with respect to past or present environmental conditions
or compliance with applicable Environmental Laws relating to the Company’s
ownership, leasing or operation of the Subject Business or any Real Property or
any

- 29 –

--------------------------------------------------------------------------------

other property. Schedule 6.17(d) sets forth a complete list of environmental
reports, assessments, evaluations, inspections or studies with respect to such
properties of which the Company is aware, but which were not performed by or on
behalf of the Company or within the Company’s control.

          (e)      Except as set forth on Schedule 6.17(e), the Company has not
by Contract, consent order, other agreement, or operation of Law assumed (i) any
Liabilities of any other Person arising under applicable Environmental Laws or
(ii) responsibility for, either directly or indirectly, the remediation of any
condition arising from or relating to the release or threatened release of
Hazardous Materials.

          6.18      Brokers.

          None of the Seller, the Company or any of its officers, directors or
employees (or any Affiliate of the foregoing) has employed any broker or finder.
None of the Seller, the Company or any of its directors or employees (or any
Affiliate of the foregoing) has incurred any Liability for any brokerage fees,
commissions or finders’ fees in connection with the transactions contemplated
hereby.

          6.19      Related Transactions.

          (a)      Except as set forth on Schedule 6.19(a), and except for
compensation paid or payable by the Company to bona-fide employees of the
Company in the ordinary course of business and consistent with past practice,
no, employee or current or former stockholder of the Company is now, or has been
during the last five (5) years: (i) a party to any transaction or Contract with
the Company or any of its employees or Affiliates with a value in excess of
twenty five thousand dollars ($25,000.00) or which could reasonably be
anticipated to have a Material Adverse Effect on the Company, or (ii) the direct
or indirect owner of an interest in any Person which is a present or potential
competitor, supplier or customer of the Company (other than non-affiliated
holdings in publicly-held companies). Except as set forth on Schedule 6.19(a),
the Company is not a guarantor or otherwise directly or indirectly liable for
any actual or potential Liability of its Affiliates with a value in excess of
twenty five thousand dollars ($25,000.00) or which could reasonably be
anticipated to have a Material Adverse Effect on the Company.

          (b)      The Company does not (i) own or operate any vehicles, boats,
aircrafts, apartments or other residential or recreational properties or
facilities for executive, administrative or sales purposes or (ii) own or pay
for any social club memberships, whether or not for the benefit of the Company
and/or its executives.

          6.20      Insurance.

          (a)      Schedule 6.20(a) contains a true, correct and complete list
of all policies of liability, theft, fidelity, business interruption, life,
fire, product liability, workers compensation, health and other material forms
of insurance held by the Company for the benefit of the Company since the
formation of the Company (specifying the insurer, amount of coverage, type of
insurance, policy number, scope (including an indication of whether the coverage
was on a claims made, occurrence or some other basis, and, if on a claims made
basis, a description of any retroactive premium adjustments) and any material
pending claims thereunder).

- 30 –

--------------------------------------------------------------------------------

          (b)      Schedule 6.20(b) contains a true, correct and complete list
of all policies of liability, theft, fidelity, business interruption, life,
fire, product liability, workers compensation, health and other material forms
of insurance required to be held by the Company pursuant to any Contract with a
customer, vendor or supplier.

          6.21      Certain Payments.

          (a)      None of the Company, any Seller, any officer, any director,
or, to the Knowledge of the Seller, any employee, agent or other Person acting
on behalf of the Company or any such Person has, directly or indirectly, given
or agreed to give any money, gift, contribution, bribe, rebate, payoff,
influence payment, kickback or similar benefit, (other than legal price
concessions to customers in the ordinary course of business) to any customer,
supplier, employee or agent of a customer or supplier, or official or employee
of any Governmental Entity or other Person who was, is, or may be in a position
to help or hinder the Subject Business or the Company (or assist in connection
with any actual or proposed transaction) that: (a) could subject the Company to
any damage or penalty in any Proceeding; (b) if not given in the past, would
have resulted in a Material Adverse Effect in respect of the Company; or (c) if
not continued in the future, could reasonably be expected to result in a
Material Adverse Effect in respect of the Company or the Surviving Corporation.
There is not now, and there has never been, any employment by the Company of, or
beneficial ownership in the Company by, any official of any Governmental Entity
in any jurisdiction in which the Company has conducted or proposes to conduct
business.

          (b)      No Seller nor any of their respective Affiliates (other than
the Company) has made any direct or indirect payment to any employee, officer,
director, consultant, advisor, agent or representative of the Company in
connection with the Subject Business.

          6.22      Accounts and Notes Payable.

          Except as set forth on Schedule 6.22, all accounts payable and notes
payable by the Company to third parties arose in the ordinary course of business
and, except as set forth on Schedule 6.22, there is no such account payable or
note payable delinquent in its payment for longer than thirty (30) days, except
those contested in good faith and disclosed on Schedule 6.22.

          6.23      Accounts and Notes Receivable.

          Except as set forth on Schedule 6.23, all of the accounts receivable
and notes receivable owing to the Company constitute valid, binding and
enforceable claims arising from bona fide transactions in the ordinary course of
business, and there are no known or asserted claims, refusals to pay or other
rights of set-off against any thereof. Except as set forth on Schedule 6.23,
there is: (i) no account debtor or note debtor delinquent in its payment by more
than thirty (30) days; (ii) no account debtor or note debtor that has refused
or, threatened to refuse to pay its obligations to the Company for any reason;
(iii) no account debtor or note debtor that is insolvent or bankrupt; and (iv)
no account receivable or note receivable has been pledged to any third party by
the Company.

     6.24      Principal Customers and Suppliers.

          (a)      Schedule 6.24(a) contains a true and complete list of the
name and address of the

- 31 –

--------------------------------------------------------------------------------

top ten (10) customers of the Company based on gross revenue on the Latest
Balance Sheet, and since the Latest Balance Sheet Date no customer has
terminated its relationship with or adversely curtailed its relationship with
the Company or indicated (for any reason) its intention to so terminate or
curtail its relationship.

          (b)      Schedule 6.24(b) contains a true and complete list of the
name and address of the top ten (10) suppliers of the Company based on expenses
reflected on the Latest Balance Sheet, and since the Latest Balance Sheet Date
no supplier has terminated its relationship with or adversely curtailed its
accommodations, sales or services to the Company or indicated (for any reason)
its intention to so terminate its relationship or curtail its accommodations,
sales or services.

          6.25      Disclosure.

          No representation or warranty of the Company contained in this
Agreement or in any Related Document, and no statement contained in any
document, certificate or Schedule furnished or to be furnished by or on behalf
of the Company or any Seller to Purchasers or any of their Representatives
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading or necessary in order to fully
and fairly provide the information required to be provided in any such document,
certificate or Schedule.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

          The Purchasers hereby jointly and severally represent and warrant to
the Seller as set forth below. For purposes of this Article VII, the term
“Purchaser” shall include any Subsidiary of any Purchaser.

          7.1      Organization; Good Standing; Qualification and Power.

          Each of the Purchasers has been duly organized, is validly existing
and in good standing under the Laws of the state of its incorporation, has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary and the failure to be so qualified or in good standing would not have
a Material Adverse Effect on such Purchaser.

          7.2      Authority; Noncontravention; Consents.

          (a)      Each Purchaser has all the requisite corporate power and
authority to enter into this Agreement, each Related Document to which it is a
party and any and all instruments necessary or appropriate in order to
effectuate fully the terms and conditions of this Agreement, each Related
Document to which it is a party and all related transactions contemplated hereby
and thereby and to perform its respective obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and each Related
Document to which it is a party and

 - 32 –

--------------------------------------------------------------------------------

the consummation of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action on the part of
such Purchaser, and this Agreement and each Related Document to which it is a
party has been duly and validly executed and delivered by such Purchaser and
this Agreement and each Related Document to which it is a party is the valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws affecting the enforcement of creditors’ rights generally and
general equitable principles.

          (b)      Except as set forth on Schedule 7.2(b), neither the
execution, delivery and performance of this Agreement and the Related Documents
to which such Purchaser is a party nor the consummation by such Purchaser of the
Merger or any of the other transactions contemplated hereby or thereby nor
compliance by such Purchaser with any provision hereof will (i) conflict with,
or result in any violation of, or cause a default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any Encumbrance
upon any asset of such Purchaser under any term, condition or provision of such
Purchaser’s Fundamental Documents, any Contract to which such Purchaser is a
party or by which any of its respective properties or, assets are bound, or (ii)
violate any Laws applicable to such Purchaser or any of its material properties,
in the case of (i) and (ii) except to the extent that such conflict or violation
would prohibit such Purchaser from consummating the transactions contemplated
hereby.

          (c)      Except as set forth on Schedule 7.2(c), no consent, approval,
Order or authorization of, registration, declaration or filing with, or
notification to any Governmental Entity or any other third party is required in
connection with the execution, delivery and performance by the Purchasers of
this Agreement or the Related Documents to which such Purchaser is a party or
the consummation of the Merger or any of the other transactions contemplated
hereby or thereby.

          7.3      Brokers.

          Except as set forth on Schedule 7.3, neither the Purchasers nor any of
their officers, directors or employees (or any Affiliate of any of the
foregoing) have employed any broker or finder or incurred any Liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated hereby.

          7.4      Investment.

          Holdings is acquiring the Units for its own account for investment and
not with a view to, or for sale in connection with, any distribution thereof,
nor with any present intention of distributing or selling the same. Except as
contemplated by this Agreement, the Purchasers have no present or contemplated
agreement, undertaking, arrangement, obligation or commitment providing for the
disposition thereof. The Purchasers are “accredited investors” within the
meaning of Rule 501 under the Securities Act.

          7.5      Capitalization.

          (a)      As of the date of the Closing Date, the authorized capital
stock of Holdings will

- 33 –

--------------------------------------------------------------------------------

consist of 200,000,000 shares of common stock, par value $.001 per share, of
which 45,600,000 shares will be issued and outstanding. Other than such shares
and except as set forth on Schedule 7.5(c), there are no other Equity Interests
of Holdings authorized, issued or outstanding. All of such shares are duly
authorized, validly issued, fully paid and nonassessable. Upon consummation of
the transactions contemplated by this Agreement, and assuming the sale of
$20,000,000 of Holdings securities in connection with the Private Financing on
the terms described in Section 8.3(c) hereof and further assuming the full
conversion and exercise of all such securities sold in the Private Financing,
there will not be more than 142,600,000 shares of common stock issued and
outstanding.

          (b)      The authorized capital stock of Merger Co. consists of 1,000
shares of common stock, $0.01 par value per share, all of which are issued and
outstanding. Other than such shares, there are no other Equity Interests of
Merger Co. authorized, issued or outstanding. All of such shares are duly
authorized, validly issued, fully paid and nonassessable.

          (c)      Except as contemplated by this Agreement or as set forth on
Schedule 7.5(c), there are no Securities outstanding which are convertible into,
exchangeable for, or carrying the right to acquire, Equity Interests of the
Purchasers, or subscriptions, warrants, options, calls, puts, convertible
securities, registration or other rights, arrangements or commitments obligating
either of the Purchasers to issue, sell, register, purchase or redeem any of its
Equity Interests or any ownership interest or rights therein. Except as
specifically contemplated by this Agreement, there are no voting trusts or other
agreements or understandings to which the Purchasers are bound with respect to
the voting of any Equity Interests of either of the Purchasers. Except as
disclosed on Schedule 7.5(c), there are no stock appreciation rights, phantom
stock rights or similar rights or arrangements outstanding with respect to
either of the Purchasers, and no derivative instruments issued by the Purchasers
exist, the underlying security of which is an Equity Interest of either of the
Purchasers.

        (d)      Except as specifically contemplated by this Agreement, there
are no Contracts, commitments, arrangements, understandings or restrictions to
which the Purchasers are bound relating in any way to any Equity Interest of the
Purchasers, including any rights of first refusal and any rights of first offer.

         (e)      All Securities issued by the Purchasers have been issued in
transactions exempt from registration under the Securities Act and the rules and
regulations promulgated thereunder and all applicable state securities or “blue
sky” laws, and the Purchasers have not violated the Securities Act or any
applicable state securities or “blue sky” laws in connection with the issuance
of any such Securities.

          7.6      Litigation.

          (a)      Except as set forth on Schedule 7.6(a), there are no (i)
Proceedings pending or, to the Knowledge of the Purchasers, threatened against
the Purchasers, whether at law or in equity, or before or by any Governmental
Entity, except Proceedings that could not reasonably be expected to have a
Material Adverse Effect or (ii) Orders of any Governmental Entity or arbitrator
against the Purchasers or any of their respective properties or assets.

- 34 –

--------------------------------------------------------------------------------

          (b)      Schedule 7.6(b) lists each Proceeding that (i) resulted in
any criminal sanctions or (ii) within the last three (3) years, resulted in
payments in excess of $25,000, in each case by or against the Purchasers or any
of their current respective officers or directors in their capacity as officers
or directors (whether as a result of a judgment, civil fine, settlement or
otherwise) or to the Knowledge of Purchasers, their respective past officers or
directors in their capacity as officers or directors (whether as a result of a
judgment, civil fine, settlement or otherwise) all of whom are set forth on
Schedule 7.6(b).

          7.7      Solvency.

          Immediately after giving effect to the Merger and the other
transactions contemplated hereby and the incurrence of any indebtedness
therewith, the assets of the Surviving Corporation will exceed its liabilities.
In connection with the consummation of the Merger and the other transactions
contemplated hereby and the incurrence of any indebtedness in connection
therewith, the Company does not plan to incur debts that would be beyond the
Company’s ability to pay as they mature.

          7.8      Offering Exemption.

          Assuming the accuracy of the representation and warranties of the
Seller in Section 5.7, the Holdings Common Stock to be issued by Holdings to the
Seller pursuant to this Agreement has been issued (i) pursuant to valid
exemptions from registration under the Securities Act and all applicable state
securities or “blue sky” laws and (ii) without violating any anti-fraud
provisions of the Securities Act or any state securities laws.

          7.9      Business of Merger Co.

          Prior to the date hereof, Merger Co. (i) has not conducted any
material business other than the Merger and activities related and incident
thereto, (ii) has no, nor has ever had any, employees; and (iii) does not have
any Liabilities except for (x) obligations and Liabilities imposed by Law, and
(y) obligations incurred in connection with the Merger and activities related
and incident thereto.

          7.10      SEC Documents; Financial Statements.

          (a)      Holdings has filed all reports required to be filed by it
under the Securities Act and the Exchange Act (all of the foregoing filed at
least ten (10) days prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits) incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension. Holdings has delivered to the Seller true, correct and
complete copies of SEC Documents not available on the EDGAR system dated after
May 17, 2007. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act or the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be

- 35 –

--------------------------------------------------------------------------------

stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

          (b)      As of their respective dates, the Financial Statements
incorporated into the SEC Documents (the “Holdings Financial Statements”) and
the related notes complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Holdings Financial Statements and the related notes have
been prepared in accordance with accounting principles generally accepted in the
United States, consistently applied, during the periods involved (except (i) as
may be otherwise indicated in the Holdings Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes, may be condensed or summary statements or may conform
to the SEC’s rules and instructions for Reports on Form 10-QSB) and fairly
present in all material respects the consolidated financial position of Holdings
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

          (c)      Holdings has not received from the Securities Exchange
Commission (the “Commission”) any written comments, questions or requests for
modification of disclosure in respect of any reports filed with the Commission
pursuant to the Exchange Act, except for comments, questions or requests (i)
that have been satisfied by the provision of supplemental information to the
staff of the Commission, or (ii) in respect of which Holdings has agreed with
the staff of the Commission to make a prospective change in future reports filed
by it with the Commission pursuant to the Exchange Act, of which agreement the
Seller and their counsel have been made aware.

          7.11      Subsidiaries; Investments.

          Other than as set forth on Schedule 7.11, the Purchasers have no
Subsidiaries. Neither Purchasers own, directly or indirectly, any Equity
Interest in any Person, except for the entities set forth on Schedule 7.11.

          7.12      Absence of Undisclosed Liabilities.

          Purchasers have no Liabilities, except for: (a) the Liabilities set
forth on Schedule 7.12; (b) Liabilities reflected in the Liabilities Section of
Holdings’ Balance Sheet dated January 31, 2007 and included in the Holdings
Financial Statements (“Holdings Latest Balance Sheet” and the date of Holdings
Latest Balance Sheet, the “Holdings Latest Balance Sheet Date”); and (c)
Liabilities that have arisen since Holdings Latest Balance Sheet Date in the
ordinary course of business (none of which are material (individually or in the
aggregate) or relate to breach of Contract, breach of warranty, tort,
infringement, violation of Law, Order or Permit, or any Proceeding (including
any Liability under any Environmental Laws)).

          7.13      Absence of Changes.

          Since Holdings’ Latest Balance Sheet Date, there has not been any
Material Adverse Effect with respect to any Purchaser and no event has occurred
and no circumstance or condition exists which has had or could reasonably be
expected to have a Material Adverse Effect on any Purchaser. Since Holdings’
Latest Balance Sheet Date, except as set forth on Schedule 7.13,

- 36 –

--------------------------------------------------------------------------------

Holdings has been operated in the ordinary course, consistent with past
practice. Without limiting the foregoing, except as set forth on Schedule 7.13,
since the Holdings’ Latest Balance Sheet Date:

          (a)      No Purchaser has declared, set aside or paid any dividends on
or made any other Distribution in respect of any of its Equity Interests, or
made any payment or transfer consideration of any kind to any Affiliate, other
than: (i) payments or transfers in satisfaction of amounts reflected on
Holdings’ Latest Balance Sheet, (ii) salary and ordinary course expense
reimbursement, or (iii) costs or expenses incurred and repaid subsequent to the
Holdings’ Latest Balance Sheet Date;

          (b)      No Purchaser has split, combined or reclassified any of its
Equity Interests or issued or authorized or proposed the issuance or
authorization of any Securities in respect of, in lieu of, or in substitution
for Equity Interests or repurchased, redeemed or otherwise acquired any of its
Equity Interests;

          (c)      No Purchaser has issued, delivered, pledged, encumbered or
sold, or authorized or proposed the issuance, delivery, pledge, Encumbrance or
sale of, any of its Equity Interests or proposed any change in its equity
capitalization;

          (d)      No Purchaser has sold, transferred, licensed, pledged,
mortgaged or otherwise disposed of tangible or intangible assets (other than
inventory in the ordinary course of business) with an aggregate fair market
value of greater than $25,000;

          (e)      No Purchaser has amended its Fundamental Documents;

          (f)      Other than as contemplated under this Agreement and the
Related Documents, no Purchaser has acquired or agreed to acquire by merging or
consolidating with, or by purchasing any material portion of the Equity
Interests or assets of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof;

          (g)      no party (including a Purchaser) has accelerated, terminated,
modified or canceled or waived any material right under any Contract (or series
of related Contracts) involving more than $25,000 to which a Purchaser is a
party or by which it is bound and to the Knowledge of the Purchasers no other
party intends to take any such action, and no modification in excess of $25,000
has been made to any such Contract;

          (h)      No Purchaser has experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property in excess of $25,000
individually or $50,000 in the aggregate;

          (i)      there has not been any labor strike, material dispute or
grievance, picketing activity, slowdown or stoppage actually pending or, to the
Knowledge of any Purchaser, threatened against, involving or affecting a
Purchaser, and no event has occurred that could reasonably be expected to give
rise to any such strike, dispute, grievance, slowdown, picketing or stoppage and
there has not been any union organizing campaigns;

          (j)      there has not been any write-down or write-up of the value of
any asset of a

- 37 –

--------------------------------------------------------------------------------

Purchaser other than in the ordinary course of business, or any write-off of any
accounts receivable or notes receivable of a Purchaser;

          (k)      there has not been any change in the Tax or accounting
methods or principles used by any Purchaser or any change in depreciation or
amortization policies or rates theretofore adopted;

          (l)      there has not been any material change in the time or manner
in which a Purchaser extends discounts or credit to customers, collects
receivables from customers, or otherwise deals with customers;

          (m)      there has not been any material change in the time or manner
in which a Purchaser pays its payables to suppliers and vendors, or otherwise
deals with suppliers and vendors;

          (n)      there has not been any material change in the business
policies in which a Purchaser calculates or determines its Working Capital;

          (o)      Each Purchaser has continued to invest in capital
expenditures in accordance with its annual budget and past practices;

         (p)      No Purchaser has altered its credit policies or practices or
its payment policies or practices;

         (q)      there has not been any material change in any distribution
platform where a Purchaser conducts business with any of its customers; and

        (r)      there has been no Contract, understanding or authorization for
the any Purchaser to take any of the actions specified in this Section 7.13.

          7.14      Tax Matters.

         (a)      Each Purchaser has (i) timely filed all Tax Returns required
to be filed by it through the date hereof and as of the Closing Date with the
appropriate Governmental Entities in all jurisdictions in which such Tax Returns
are required to be filed (taking into account extensions to which it was
entitled), and such Tax Returns were (and will be) true, correct and complete in
all material respects; and (ii) timely paid or caused to be paid all Taxes
required by it to be paid through the date hereof and as of the Closing Date.

          (b)      The Purchasers have complied in all respects with all
applicable Laws relating to the collection, withholding and paying over of Taxes
(such as (i) sales or use Taxes or (ii) payroll Taxes or other Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, member, stockholder or any other
third party).

          (c)      None of the Purchasers have been members of an affiliated
group filing a consolidated federal income Tax Return (other than a group the
common parent of which was Holdings). None of the Purchasers have any Liability
for the Taxes of any Person (other than such

- 38 –

--------------------------------------------------------------------------------

Purchaser) under Treasury Reg. §1.1502 -6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract, or otherwise.

          (d)      No claim has ever been made by any Tax authority in a
jurisdiction in which any of the Purchasers do not file Tax Returns that it is
or may be subject to taxation by that jurisdiction, and no basis exists for any
such claim to be made.

          (e)      No Purchaser has entered into, or otherwise participated
(directly or indirectly) in any “listed transaction” within the meaning of
Treasury Regulations Section 1.6011 -4(b)(2) or any other “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011 -4(b).

          7.15      Title to Assets.

          Purchasers have good, valid and marketable title to the assets,
properties and interests in properties, real, personal or mixed, reflected on
the Latest Balance Sheet or acquired after the Holdings Latest Balance Sheet
Date (except inventory or other property sold or otherwise disposed of since the
Holdings Latest Balance Sheet Date in the ordinary course of business and
accounts receivable and notes receivable paid in full subsequent to the Holdings
Latest Balance Sheet Date), free and clear of all Encumbrances, of any kind or
character, except for those Encumbrances set forth in Schedule 7.15 and
Permitted Encumbrances. Except as set forth on Schedule 7.15, the fixed assets
of the Purchasers are in good operating condition and repair (ordinary wear and
tear excepted). The assets, properties and interests in properties of the
Purchasers to be owned, leased or licensed by the Surviving Corporation after
the Closing shall include all assets, properties and interests in properties
(real, personal and mixed, tangible and intangible) and all Contracts necessary
to enable it to carry on the Purchasers’ Business as presently conducted and
proposed to be conducted.

          7.16      Real Property.

          (a)      Purchasers do not own, and have not at any time owned, any
real property. Schedule 7.16(a) contains a true, correct and complete list and
brief description of all of real property in which any Purchaser has a leasehold
interest held under leases, subleases, licenses and/or other types of occupancy
agreements (the “Purchaser Real Property Leases”), including any requirement of
consent of the lessor to consummate the Merger or any of the other transactions
contemplated hereby or for the Surviving Corporation to continue after the
Closing to lease the applicable property on the same terms and conditions as in
effect immediately prior to the Closing. The real property in respect of which
any Purchaser has any Real Property Leases (the “Purchaser Real Property”)
constitutes all real properties used or occupied by the Purchasers in connection
with the Purchasers’ Business, or that will be required by the Surviving
Corporation or the Purchasers’ Business.

          (b)      With respect to the Purchaser Real Property, except as set
forth on Schedule 7.16(b):

          (i)      no portion thereof is subject to any pending condemnation or
eminent domain Proceeding or other Proceeding by any public or quasi-public
authority and to the Knowledge of the Purchaser there is no threatened
condemnation or eminent domain

- 39 –

--------------------------------------------------------------------------------

Proceeding or other Proceeding with respect thereto;

          (ii)      a Purchaser is the owner and holder of all of the leasehold
estates purported to be granted by the Purchaser Real Property Leases and each
Purchaser Real Property Lease is in full force and effect and constitutes a
valid and binding obligation of the Purchaser and of the other parties thereto;

          (iii)      there are no Contracts, written or oral, to which a
Purchaser is a party, granting to any other party the right of use or occupancy
of any portion of the Purchaser Real Property; and

          (iv)      there are no parties (other than a Purchaser or its lessees
disclosed pursuant to paragraph (iii) above) in possession of any portion of the
Purchaser Real Property.

          7.17      Intellectual Property.

          (a)      Schedule 7.17(a) contains a complete list of all of
Purchasers’ Intellectual Property rights that relate to, are used by, or are
held for use by, Purchasers in connection with the conduct of Purchasers’
Business (the “Purchaser Intellectual Property Assets”), including without
limitation: (i) all patented or registered or unregistered Intellectual Property
owned by Purchasers and used in connection with Purchasers’ Business; (ii) all
pending patent applications and applications for registrations of other
Intellectual Property filed by or on behalf of Purchasers and used in connection
with Purchasers’ Business; (iii) all registered or unregistered trade names,
trademarks, corporate names, domain names, trademarks and service marks owned by
Purchasers and used in connection with Purchasers’ Business; (iv) all registered
or unregistered copyrights and computer software used in connection with
Purchasers’ Business; (v) all trade secrets which are used in connection with
Purchasers’ Business; and (vi) a clear identification of the relative ownership
rights of Purchaser in the foregoing. Schedule 7.17(a) also contains a complete
list of all licenses and other rights granted by Purchasers to any third party,
and all licenses and other material rights granted by any third party to
Purchasers, with respect to any Intellectual Property.

        (b)      Except as set forth on Schedule 7.17(b), Purchasers (i) own and
possess all right, title and interest in and to (or have the right to use
pursuant to a valid and enforceable license as indicated on Schedule 7.17(a))
all Intellectual Property described on Schedule 7.17(a) which is necessary for
the operation of the Purchasers’ Business, and (ii) own or possess (or have the
right to use pursuant to a valid and enforceable license as indicated on
Schedule 7.17(a)) all Intellectual Property (whether or not set forth on
Schedule 7.17(a)) which is material to the Purchasers’ Business and necessary
for the Purchasers’ Business as presently conducted, including, without
limitation, the right to market, sell, offer to sell, license and grant others
the right to use, market, sell, or offer to sell, and license the Purchaser
Intellectual Property Assets, without any conflict with, infringement or
misappropriation of the Intellectual Property rights of others. Purchasers have
taken all necessary or desirable actions to maintain and protect its interests
and rights in all the Purchaser Intellectual Property Assets. Except as set
forth on Schedule 7.17(b):

- 40 –

--------------------------------------------------------------------------------

          (i)      there are no outstanding claims which have been made in
writing, whether on paper or electronically, or, to Purchasers’ Knowledge,
verbally, against Purchaser, or, to Purchaser’s Knowledge, against any customer
of Purchaser, asserting the invalidity, misuse or unenforceability of any of the
Purchaser Intellectual Property Assets or that the Purchaser Intellectual
Property Assets in any manner infringe, violate or involve the misappropriation
of the Intellectual Property or other proprietary rights of any other Person;

          (ii)      Purchasers have not received any outstanding written, verbal
or electronic notice of any infringement or misappropriation by, or conflict
with, any Person with respect to any of the Purchaser Intellectual Property
Assets (including any demand or request that Purchaser license rights from any
Person or cease licensing or servicing any of its products or services);

          (iii)      the conduct of the Purchasers’ Business, including, without
limitation, the use, sale, offer to sell, license and use by customers of the
Purchaser Intellectual Property Assets subject to Contracts, has not infringed,
misappropriated, or violated, and does not infringe, misappropriate or violate,
any Intellectual Property or other proprietary right of any other Person;

          (iv)      to Purchasers’ Knowledge, none of the Purchaser Intellectual
Property Assets have been infringed, misappropriated or violated by any other
Person; and

          (v)      Except with respect to licenses of commercial off-the-shelf
software, and except pursuant to the licenses listed in Schedule 7.17(e),
Purchaser is not required, obligated, or under any liability whatsoever, to make
any payments by way of royalties, fees or otherwise to any owner, licensor of,
or other claimant to any Purchaser Intellectual Property Assets or other third
party, with respect to the use thereof or in connection with the conduct of the
Purchasers’ Business as currently conducted or proposed to be conducted.

          (c)      Each of the licenses with respect to Purchaser Intellectual
Property Assets is in full force and effect and is the legal, valid and binding
obligation of the licensor, enforceable against each of them in accordance with
its terms. Purchasers are not in default under any such license, nor is any
other party to any such license in default thereunder, and no event has occurred
that with the lapse of time or the giving of notice or both would constitute a
default thereunder. No party to any such license has exercised any termination
rights with respect thereto. If any such license purports to grant the
applicable Purchaser exclusive rights in or to any Intellectual Property Asset,
such license does, in fact, grant such rights to the exclusion of any other
Person.

          (d)      Purchasers have sufficient title and ownership of or licenses
to or otherwise possess all necessary rights to use and to grant others the
right to use all of the Purchaser Intellectual Property Assets, including,
without limitation, to market, sell, license, and grant others the right to use,
market, sell and license the Purchaser Intellectual Property Assets, without any
conflict with, infringement or misappropriation of any Intellectual Property of
others.

          (e)      Except as set forth on Schedule 7.17(e), there are no
royalties, fees or other

- 41 –

--------------------------------------------------------------------------------

payments payable by Purchasers to any person by reason of the ownership, use,
sale, license or other disposition of any Intellectual Property.

          (f)      Purchasers are not, or will not be, as a result of the
execution and delivery of this Agreement, or any Related Documents, or the
closing of the Merger or other performance of the obligations under this
Agreement, or any of the other Related Documents, in breach of any license,
sublicense or other agreement relating to the Purchaser Intellectual Property
Assets or of any third party Intellectual Property.

          (g)      Purchasers have not been served with process, and, to
Purchasers’ Knowledge, is not aware that any Person is intending to serve
process on Purchasers or any customer of Purchasers’, in any proceeding which
involves a claim of infringement, violation or misappropriation of any
Intellectual Property of any third party. Purchasers have not brought any
proceeding for infringement, violation or misappropriation of any Intellectual
Property or breach of any license or agreement involving any Purchaser
Intellectual Property Assets against any third party.

        (h)      No former officer, employee or consultant of Purchaser or of
any of its predecessors has, or could have, any right, title, interest or other
claim in, to or under any of the Purchaser Intellectual Property Assets (except
to the extent that all Purchaser Intellectual Property Assets are not registered
or otherwise protected.

          (i)      Except as set forth on Schedule 7.17(i), there are no
outstanding options, licenses or agreements of any kind relating to any of the
Purchaser Intellectual Property Assets, nor are Purchasers bound by or a party
to any options, licenses or agreements of any kind, including without limitation
obligations to pay any royalties or other payments with respect to the
Intellectual Property rights of any other Person.

          7.18      Contracts.

          (a)      Except as set forth on Schedule 7.18(a), no Purchaser is a
party to any:

          (i)      Employment Agreements;

          (ii)      Contract relating to any Funded Indebtedness or to the
mortgaging, pledging or otherwise placing an Encumbrance on any asset or group
of assets of any Purchaser;

          (iii)      Contract with respect to the lending or investing of funds;

          (iv)      Contract with respect to any form of intangible property,
including any Purchaser Intellectual Property Assets or Confidential
Information;

        (v)      Contract or group of related Contracts with the same party for
the purchase or sale of products or services under which the undelivered balance
of such products and services has a selling price in excess of $25,000;

          (vi)      Contract that restricts it from freely engaging in business
(including the

- 42 –

--------------------------------------------------------------------------------

Purchaser Subject Business) anywhere in the world;

          (vii)      distributorship, dealer, sales, advertising, agency,
promotional services, retail promotional management, marketing platform,
manufacturer’s representative or other similar Contracts;

          (viii)      Contract for the acquisition or disposition of a Person or
a division of a Person made within the preceding six (6) years (whether or not
such acquisition or disposition was consummated);

          (ix)      Contract or arrangement for the sale of any assets,
properties or rights other than the sale of services or products in the ordinary
course of business at historical profit margins;

          (x)      partnership agreement, limited liability company agreement or
joint venture agreement or any agreement governing the ownership or disposal of
any Equity Interests of any Person (including any Purchaser);

          (xi)      Contract for any settlement agreement in respect of a
Proceeding;

          (xii)      Contract with a remaining term of greater than six (6)
months;

          (xiii)      lease (other than any Purchaser Real Property Lease) that
requires annual aggregate payments in excess of $25,000;

          (xiv)      other Contracts not covered by the foregoing, (A) that is
not terminable by any Purchaser without penalty upon advance notice of thirty
(30) days or less and involves aggregate consideration in excess of $25,000 or
(B) that involves aggregate consideration in excess of $50,000;

          (xv)      Contracts for any charitable or political contributions; or

          (xvi)      other Contract which could reasonably be determined to be
material to the Purchasers’ Business.

          (b)      Schedule 7.18(a) sets forth a true, correct and complete list
of all amendments, modification and supplements to, or waivers under the items
listed thereon. All items listed on Schedule 7.18(a) are in full force and
effect, constitute legal, valid and binding obligations of the respective
parties thereto, and are enforceable in accordance with their respective terms.
The relevant Purchaser has performed all of the obligations required to be
performed by it to date, and there exists no default, or any event, including
without limitation, the execution and delivery of this Agreement, or the
consummation of the Merger or any other transaction contemplated hereby, which
upon the giving of notice or the passage of time, or both, would give rise to a
claim of a default in the performance by the applicable Purchaser or any other
party to any of the foregoing of their respective obligations thereunder. The
Company has furnished to Purchasers true, correct and complete copies of all
items listed in Schedule 7.18(a) or any other Schedule and complete descriptions
of all material terms of any oral Contracts described therein.

- 43 –

--------------------------------------------------------------------------------

          (c)      To the Knowledge of the Purchasers, except as set forth in
Schedule 7.18(c), no other party to any Contract required to be listed in
Schedule 7.18(a) intends to cancel or terminate any such Contract or decrease,
limit or otherwise modify the goods or services purchased from a Purchaser under
any such Contract.

          7.19      Reserved.

          7.20      Compliance; Governmental Authorizations.

          (a)      Each Purchaser and the Purchasers’ Business have been and are
in compliance with all Laws, Orders or Permits applicable to its assets,
properties, businesses and operations. Except as set forth on Schedule 7.20(a),
no investigation or review by any Governmental Entity with respect to any
Purchaser is pending or, to the Knowledge of the Purchasers, threatened, nor has
any Governmental Entity notified any Purchaser of its intention to conduct the
same, nor does there exist any basis therefor.

          (b)      Each Purchaser has all Permits necessary or advisable for its
operations and the conduct of the Purchasers’ Business, such Permits are in full
force and effect, no violations are or have been recorded in respect of any
thereof and no Proceeding is pending or, to the Knowledge of the Purchasers,
threatened to revoke or limit any thereof. Each Purchaser has taken all
necessary action to maintain each Permit. Schedule 7.20(b) contains a true,
correct and complete list of all Permits under which such Purchaser is operating
or by which it or any of its assets or properties is bound, and each Purchaser
has furnished to Seller true, correct and complete copies thereof. To the
Knowledge of the Purchaser there is no proposed change in any applicable Law
which would require any Purchaser or the Surviving Corporation to obtain any
Permits not set forth on Schedule 7.20(b) in order to conduct the Purchasers’
Business as presently conducted or proposed to be conducted. None of the Permits
set forth on Schedule 7.20(b) shall be adversely affected as a result of the
Purchasers execution and delivery of, or the performance of its obligations
under, this Agreement, any Related Document or the consummation of the Merger or
any of the other transactions contemplated hereby or thereby. The Purchasers
have delivered to the Sellers a true and correct copy of each Permit.

          (c)      No Governmental Entity regulating the services performed by a
Purchaser in connection with the Purchasers’ Business has requested that any
such services be modified in any way. There is no Law, which would prohibit or
restrict any Purchaser from, or otherwise materially adversely, affect the any
Purchaser in, conducting the Purchasers’ Business as it is now conducted or is
proposed to be conducted in any jurisdiction in which it is now conducting or
proposes to conduct business.

          7.21      Employees; Labor Relations.

          (a)      Schedule 7.21(a) contains a true and complete list of (i) all
of the officers of each Purchaser, specifying their position, annual rate of
compensation, date of hire, work location and the allocation of amounts paid and
other benefits provided to each of them, respectively, and any other information
reasonably requested by the Seller and (ii) all of the employees (whether
full-time, part-time or otherwise), consultants and independent contractors of
each Purchaser as of the date hereof, specifying their position, annual salary,
date of hire, work location, terms of

- 44 –

--------------------------------------------------------------------------------

compensation and the allocation of amounts paid and other benefits provided to
each of them, respectively, consulting or other independent contractor fees,
together with an appropriate notation next to the name of any officer or other
employee on such list who is subject to any written Employment Agreement or any
other written term sheet or other document describing the terms or conditions of
employment of such employee or of the rendering of services by such independent
contractor and any other information reasonably requested by the Seller. Except
as set forth on Schedule 7.21(a), no Purchaser is a party to or bound by any
Employment Agreement (whether written or oral). The Purchasers have provided to
the Seller true, correct and complete copies of each such Employment Agreement.
No Purchaser has received a claim from any Governmental Entity to the effect
that such Purchaser has improperly classified as an independent contractor any
person named on Schedule 7.21(a). Except as set forth on Schedule 7.21(a), no
Purchaser has made any written or verbal commitments to any officer, employee,
former employee, consultant or independent contractor with respect to
compensation, promotion, retention, termination, severance or similar matters in
connection with the Merger or any of the other transactions contemplated hereby
or otherwise. To the extent any employee is on a leave of absence, Schedule
7.21(a) indicates the names of the employee, the nature of such leave of absence
and such employee’s anticipated date of return to active employment. Schedule
7.21(a) also indicates the information described in the previous sentence for
employees who have requested a leave of absence or who at the Closing Date are
expected to be on a leave of absence. Schedule 7.21(a) also sets forth the name
of employee who is eligible to request FMLA leave as of the Closing Date and the
amount of FMLA leave utilized by each such employee during the current leave
year, each employee who will be on FMLA leave at the Closing Date and his or her
job title and description, salary and benefits, each employee who has requested
FMLA leave to begin after the Closing Date, a description of the leave requested
and a copy of all notices provided to such employees regarding that leave. To
the Knowledge of the Purchasers, none of the employees listed on Schedule
7.21(a) has any plans or intends to terminate his or their employment or
engagement and except as set forth on Schedule 7.21(a) no former officer,
director or key employee has left the service of a Purchaser within the last six
(6) months.

               (b)      Except as set forth on Schedule 7.21(b), (i) no
Purchaser is delinquent in payments to any of its employees for any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them to date or amounts required to be reimbursed to such
employees; (ii) upon termination of the employment of any such employees, none
of the Company, the Surviving Corporation or the Purchasers will by reason of
any action taken or not taken prior to the Closing be liable to any of such
employees for severance pay or any other payments; (iii) the Purchasers are in
compliance with all Laws respecting labor, employment and employment practices,
terms and conditions of employment and wages and hours, including without
limitation, equal employment opportunity, safety and health, workers’
compensation, disability, immigration, and collective bargaining; (iv) there is
no unfair labor practice complaint actually pending or, to the Knowledge of the
Purchasers, threatened against, involving or affecting any Purchaser before the
National Labor Relations Board or any other Governmental Entity; (v) there is no
labor strike, material dispute or grievance, picketing activity, slowdown or
stoppage actually pending or, to the Knowledge of the Purchasers, threatened
against, involving or affecting any Purchaser, and no event has occurred that
could reasonably be expected to give rise to any such strike, dispute,
grievance, slowdown, picketing or stoppage; (vi) no labor union, trade union, or
similar organization currently represents the employees of a Purchaser and no
labor union, trade union or similar organization, or any employees have taken
any action with respect to organizing

 - 45 –

--------------------------------------------------------------------------------

the employees of any Purchaser; (vii) there are no charges of employment
discrimination pending before the U.S. Equal Employment Opportunity Commission
or any other state or local agency authorized to receive and investigate changes
of employment discrimination; and (viii) there are no charges or complaints
pending before the U.S. Department of Labor or any division thereof, or before
any similar state or local agency. Except as set forth on Schedule 7.21(b), no
Purchaser is a party to or bound by any collective bargaining agreement, union
Contract or similar agreement.

          (c)      The Purchasers are not, and have never been, a federal or
state contractor obligated to have an affirmative action plan.

          (d)      No Purchaser has taken any action that could constitute a
“mass layoff,” “mass termination,” or “plant closing” within the meaning of the
federal Worker Adjustment and Retraining Notification Act (WARN) or otherwise
trigger notice requirements or liability under any federal, local, state, or
foreign plant closing notice or group termination Law.

          7.22      Employee Benefits.

          (a)      Schedule 7.22(a) contains a true, correct and complete list
of Employee Benefit Plans (collectively, the “Purchaser Employee Plans”) (i)
that cover any employees, contract employees or former employees of the
Purchasers or any spouses, family members, dependents or beneficiaries thereof
(a) that are maintained, sponsored or contributed to by a Purchaser or (b) with
respect to which any Purchaser is obligated to contribute or has any actual or
potential Liability at any time during the six-year period ending on the Closing
Date, or (ii) with respect to which any Purchaser has any actual or potential
Liability or obligation on account of the maintenance or sponsorship thereof or
contribution thereto by any present or former ERISA Affiliate of any Purchaser.
Any special tax status enjoyed by an Employee Plan is noted on Schedule 7.22(a).

          (b)      Except as set forth on Schedule 7.22(a), with respect to each
Purchaser Employee Plan:

          (i)      all required, declared or discretionary (in accordance with
historical practices), payments, premiums, contributions, reimbursements or
accruals for all periods ending prior to, or as of, the date hereof have been
properly paid or properly accrued on the Holdings Latest Balance Sheet or, with
respect to accruals properly made after the Holdings Latest Balance Sheet Date,
on the books and records of any Purchaser and all amounts withheld from
employees have been timely deposited into the appropriate trust or account;

          (ii)      there is no unfunded actual or potential Liability relating
to such Employee Plan which is not reflected on the Holdings Latest Balance
Sheet or, with respect to accruals properly made after the Holdings Latest
Balance Sheet Date, on the books and records of any Purchaser;

          (iii)      no Proceedings (other than routine claims for benefits) are
pending or to the Knowledge of the Purchaser threatened against or relating to
any Employee Plan or any fiduciary thereof, and to the Knowledge of the
Purchaser there is no basis for any such Proceeding against any Employee Plan;

- 46 –

--------------------------------------------------------------------------------

          (iv)      except as may be required under Laws of general application,
no Employee Plan obligates any Purchaser to provide any employee or former
employee, or their spouses, family members or beneficiaries, any post-employment
or post-retirement health or life insurance, accident or other “welfare-type”
benefits;

          (v)      neither any Purchaser, nor any of their ERISA Affiliates is
or has ever maintained or been obligated to contribute to a “multiemployer plan”
(as defined in Section 3(37) of ERISA), a “multiple employer plan” (as defined
in Section 413 of the Code, whether or not subject to the Code) or a “defined
benefit pension plan” (as defined in Section 3(35) of ERISA) and no event or
fact exists which could give rise to any Liability to any Purchaser Company or
any of their ERISA Affiliates under Title IV or Section 412 of the Code;

          (vi)      each Purchaser Employee Plan has been established and
operated for the exclusive benefit of the participants and beneficiaries of such
Purchaser Employee Plan; and

          (vii)      no Purchaser has made or agreed to make, and is not are
required to make (in order to bring any Employee Plan into compliance with
ERISA, the Code or any applicable Law), any changes in benefits that would
materially increase the costs of maintaining any Employee Plan.

          (c)      Except as set forth on Schedule 7.22(c), with respect to each
Employee Plan:

          (i)      such Employee Plan has been established, maintained, operated
and administered in accordance with its terms and in compliance with ERISA, the
Code and other applicable Laws (including with respect to reporting and
disclosure);

          (ii)      no Purchaser, nor any of their ERISA Affiliates nor any
other “disqualified person” or “party in interest” (as such terms are defined in
Section 4975 of the Code and Section 3(14) of ERISA, respectively) with respect
to such Employee Plan, has breached the fiduciary rules of ERISA or engaged in a
prohibited transaction that could subject any of the foregoing Persons to any
material Tax or penalty imposed under Section 4975 of the Code of Section
502(i), (j) or (1) of ERISA;

          (iii)      any Purchaser Employee Plan that is intended to be
“qualified”, within the meaning of Section 401(a) of the Code meets all
requirements for qualification under Section 401(a) of the Code and the
regulations thereunder. With respect to each such qualified Purchaser Employee
Plan, the IRS has issued either (i) a favorable determination or (ii) a
favorable opinion letter if such Purchaser Employee Plan is a prototype plan;
and, to the Knowledge of the Purchasers, no matter exists which would adversely
affect the qualified status of such Purchaser Employee Plan and any related
trust;

          (iv)      each Purchaser Employee Plan that is subject to the
requirements of COBRA and HIPAA has been maintained in substantial compliance
with COBRA and HIPAA, including all notice requirements, and no Tax payable on
account of

- 47 –

--------------------------------------------------------------------------------

Section 4980B or any other Section of the Code has been or is expected to be
incurred;

          (v)      each Purchaser Employee Plan that is intended to meet the
requirements of Section 125 of the Code meets such requirements and each program
of benefits for which employee contributions are provided pursuant to elections
made under such Employee Plan meets the requirements of the Code applicable
thereto;

          (vi)      there has not been any act or omission by any Purchaser, or
any of their ERISA Affiliates that has given rise to or could give rise to any
fines, penalties or related charges under ERISA or the Code for which the
Purchasers, or any of their ERISA Affiliates could be liable;

          (vii)      no Purchaser Employee Plan holds employer securities;

          (viii)      if the Purchasers or any of their ERISA Affiliates were to
partially or completely withdraw from any Employee Plan that is a “multiemployer
plan” (as defined in Section 4001(a)(3) of ERISA), neither the Purchaser nor any
of its ERISA Affiliates would be assessed or required to pay any withdrawal
liability upon such withdrawal (based on calculations as of the close of the
most recent plan year for such multiemployer plan);

          (ix)      neither the Purchaser nor any of their ERISA Affiliates has
within the past six years had a complete or partial withdrawal from any
multiemployer plan (as defined in Section 4001(a)(3) of ERISA);

          (x)      No insurance policy or any other contract or agreement
affecting any Employee Plan requires or permits a retroactive increase in
premiums or payments due thereunder. The level of insurance reserves under each
insured Employee Plan is reasonable and sufficient to provide for all incurred
but unreported claims;

          (xi)      There have been no improper withdrawals, applications or
transfers of assets from any Employee Plan or the trusts or other funding media
relating thereto, and neither the Purchasers nor any of their agents has been in
breach of any fiduciary obligation with respect to the administration of the
Employee Plans or the trusts or other funding media relating thereto;

          (xii)      The Purchasers have the right under the terms of each
Employee Plan and under applicable benefit Law to amend, revise, merge or
terminate such plan (or its participation in such plan) or transfer the assets
of such plan to another arrangement, plan or fund at any time exclusively by
action of the Purchasers, and no additional contributions would be required to
properly effect such termination;

          (xiii)      The execution, delivery and performance of, and
consummation of the transactions contemplated by, this Agreement will not (1)
entitle any current or former employee, director, officer, consultant,
independent contractors, contingent worker or leased employee (or any of their
dependents, spouses or beneficiaries) of any Purchasers to severance pay,
unemployment compensation or any other payment, or (2) accelerate the time of
payment or vesting, or increase the amount of compensation due any such

- 48 –

--------------------------------------------------------------------------------

individual;

          (xiv)      The Purchasers have no duty or obligation to indemnify or
hold another Person harmless for any liability attributable to any acts or
omissions by such Person with respect to any Purchaser Employee Plan or ERISA
Affiliate plan; and

          (xv)      Notwithstanding anything to the contrary in this Agreement,
neither this Section nor any provision of this Agreement is intended to, or
does, constitute the establishment of, or an amendment to, any Purchaser
Employee Plan.

          (d)      The Purchasers have provided the Seller with true, correct
and complete copies of (i) all documents and any amendments thereto (or in the
event the Employee Plan is not written, a written description thereof) pursuant
to which each Employee Plan is maintained and administered (including the
summary plan description for each Employee Plan for which a summary plan
description is required, and each trust agreement and insurance or group annuity
contract relating to any Employee Plan); (ii) the three (3) most recent annual
reports (Form 5500 and attachments) and financial statements therefor; (iii) all
governmental rulings, determinations and opinions (and pending requests
therefor); (iv) if such Employee Plan is a defined benefit pension plan, the
most recent actuarial valuation for such Employee Plan; (v) the most recent
determination letter received from the IRS with respect to each Employee Plan
intended to qualify under Section 401(a) of the Code; (vi) nondiscrimination and
coverage tests for the most recent plan year (including the underlying data for
such tests) and other documentation with respect to any Employee Plan (whether
current or not) as reasonably requested by the Seller; and (vii) if such
Employee Plan provides post-employment or post-retirement health and life
insurance, accident or other “welfare-type” benefits, the most recent valuation
of the present and future obligations under such Employee Plan. The foregoing
documents accurately reflect all of the terms of such Employee Plans (including,
without limitation, any agreement or provision that would limit the ability of a
Purchaser or the Surviving Corporation to make any prospective amendments or to
terminate any Employee Plan).

          7.23      Environmental Matters.

          To the Knowledge of Purchasers:

          (a)      With respect to those matters or conditions related to or
arising from the Purchasers’ acts or omissions, neither any Purchaser, the
Purchaser Real Property nor any of the Purchasers’ past owned, leased or
operated property or operations are subject to, or the subject of, any
Proceeding, Order, settlement, or other Contract arising under Environmental
Laws, nor has any investigation been commenced or is any Proceeding threatened
under Environmental Laws alleging any failure to comply with any Environmental
Laws.

          (b)      Except as set forth on Schedule 7.23(b), the Purchaser has
complied and is in compliance with all applicable Environmental Laws and all
Permits, approvals, identification numbers, licenses, registrations and other
authorizations issued pursuant to any applicable Environmental Laws. All past
non-compliance with applicable Environmental Laws has been resolved without any
pending, ongoing or future obligation, cost or liability.

          (c)      Except as set forth on Schedule 7.23(c), neither the
Purchaser nor any Seller has

- 49 –

--------------------------------------------------------------------------------

received any written or oral notice, report, request or other information that
the Purchaser has violated, or has any Liability under, Environmental Laws, and
the Purchaser has not treated, stored, disposed of, arranged for or permitted
the disposal of, transported, handled, or released any Hazardous Material, or
owned or operated the Purchasers’ Business, the Purchaser Real Property or any
other property or facility formerly owned, leased, used or occupied in a manner
that has given or would give rise to Liabilities, including any Liability for
response costs, corrective action costs, personal injury, property damage,
natural resources damages or attorney fees, or any investigative, corrective or
remedial obligations, pursuant to applicable Environmental Laws.

          (d)      The Purchaser has provided the Seller with true, correct and
complete copies of all reports, assessments, evaluations, inspections and
studies performed by or on behalf of, or otherwise within the possession or
control of, the Purchaser with respect to past or present environmental
conditions or compliance with applicable Environmental Laws relating to the
Purchasers’ ownership, leasing or operation of the Purchasers’ Business or any
Purchaser Real Property. Schedule 7.23(d) sets forth a complete list of
environmental reports, assessments, evaluations, inspections or studies with
respect to such properties of which the Purchaser is aware, but which were not
performed by or on behalf of the Purchaser or within the Purchaser’s control.

          (e)      Except as set forth on Schedule 7.23(e), the Purchaser has
not by Contract, consent order, other agreement, or operation of Law assumed (i)
any Liabilities of any other Person arising under Environmental Laws or (ii)
responsibility for, either directly or indirectly, the remediation of any
condition arising from or relating to the release or threatened release of
Hazardous Materials.

          7.24      Related Transactions.

          (a)      Except as set forth on Schedule 7.24(a), and except for
compensation paid or payable by the Purchasers to bona-fide employees of any
Purchaser in the ordinary course of business and consistent with past practice,
no, employee or current or former stockholder of the Company is now, or has been
during the last five (5) years, (i) a party to any transaction or Contract with
any Purchaser or any of its employees or Affiliates or (ii) the direct or
indirect owner of an interest in any Person which is a present or potential
competitor, supplier or customer of any Purchaser (other than non-affiliated
holdings in publicly-held companies). Except as set forth on Schedule 7.24(a),
no Purchaser is a guarantor or otherwise directly or indirectly liable for any
actual or potential Liability of its Affiliates.

          (b)      No Purchaser (i) owns or operate any vehicles, boats,
aircrafts, apartments or other residential or recreational properties or
facilities for executive, administrative or sales purposes or (ii) owns or pay
for any social club memberships, whether or not for the benefit of any Purchaser
and/or its executives.

          7.25      Insurance.

          (a)      Schedule 7.25(a) contains a true, correct and complete list
of all policies of liability, theft, fidelity, business interruption, life,
fire, product liability, workers compensation, health and other material forms
of insurance held by any Purchaser for the benefit of a Purchaser (specifying
the insurer, amount of coverage, type of insurance, policy number, scope
(including an

- 50 –

--------------------------------------------------------------------------------

indication of whether the coverage was on a claims made, occurrence or some
other basis, and, if on a claims made basis, a description of any retroactive
premium adjustments) and any material pending claims thereunder). The applicable
Purchaser has maintained such or similar types of insurance coverage at all
times during the last five (5) years.

          (b)      Schedule 7.25(b) contains a true, correct and complete list
of all policies of liability, theft, fidelity, business interruption, life,
fire, product liability, workers compensation, health and other material forms
of insurance required to be held by any Purchaser pursuant to any Contract with
a customer, vendor or supplier.

          7.26      Certain Payments.

          (a)      None of the Purchasers, any Seller, any officer, any
director, or, to the Knowledge of the Purchaser, any employee, agent or other
Person acting on behalf of any Purchaser or any such Person has, directly or
indirectly, given or agreed to give any money, gift, contribution, bribe,
rebate, payoff, influence payment, kickback or similar benefit, (other than
legal price concessions to customers in the ordinary course of business) to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any Governmental Entity or other Person who was, is, or may be in a
position to help or hinder the Purchasers’ Business or any Purchaser (or assist
in connection with any actual or proposed transaction) that (a) could subject
any Purchaser to any damage or penalty in any Proceeding; (b) if not given in
the past, would have resulted in a Material Adverse Effect in respect of any
Purchaser or (c) if not continued in the future, could reasonably be expected to
result in a Material Adverse Effect in respect of any Purchaser or the Surviving
Corporation. There is not now, and there has never been, any employment by any
Purchaser of, or beneficial ownership in any Purchaser by, any official of any
Governmental Entity in any jurisdiction in which a Purchaser has conducted or
proposes to conduct business.

          (b)      No Purchaser nor any of their respective Affiliates has made
any direct or indirect payment to any employee, officer, director, consultant,
advisor, agent or representative of the Company in connection with the Subject
Business.

          7.27      Accounts and Notes Payable.

          Except as set forth on Schedule 7.27, all accounts payable and notes
payable by the Purchasers to third parties arose in the ordinary course of
business and, except as set forth on Schedule 7.27, there is no such account
payable or note payable delinquent in its payment for longer than thirty (30)
days, except those contested in good faith and disclosed on Schedule 7.27.

          7.28      Accounts and Notes Receivable.

          Except as set forth on Schedule 7.28, all of the accounts receivable
and notes receivable owing to any Purchaser constitute valid, binding and
enforceable claims arising from bona fide transactions in the ordinary course of
business, and there are no known or asserted claims, refusals to pay or other
rights of set-off against any thereof. Except as set forth on Schedule 7.28,
there is (i) no account debtor or note debtor delinquent in its payment by more
than thirty (30) days; (ii) no account debtor or note debtor that has refused
or, threatened to refuse to pay its obligations to any Purchaser for any reason;
(iii) no account debtor or note

- 51 –

--------------------------------------------------------------------------------

debtor that is insolvent or bankrupt; and (iv) no account receivable or note
receivable has been pledged to any third party by a Purchaser.

          7.29      Principal Customers and Suppliers.

          (a)      Schedule 7.29(a) contains a true and complete list of the
name and address of the top ten (10) customers of the Purchasers based on gross
revenue on the Holdings Latest Balance Sheet, and since the Holdings Latest
Balance Sheet Date no customer has terminated its relationship with or adversely
curtailed its relationship with any Purchaser or indicated (for any reason) its
intention to so terminate or curtail its relationship.

          (b)      Schedule 7.29(b) contains a true and complete list of the
name and address of the top ten (10) suppliers of the Purchasers based on
expenses reflected on the Holdings Latest Balance Sheet, and since the Holdings
Latest Balance Sheet Date no supplier has terminated its relationship with or
adversely curtailed its accommodations, sales or services to any Purchaser or
indicated (for any reason) its intention to so terminate its relationship or
curtail its accommodations, sales or services.

          7.30      Disclosure.

          No representation or warranty of the Purchasers contained in this
Agreement or in any Related Document, and no statement contained in any
document, certificate or Schedule furnished or to be furnished by or on behalf
of the Purchasers to Seller or any of their Representatives pursuant to this
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading or necessary in order to fully and
fairly provide the information required to be provided in any such document,
certificate or Schedule.

ARTICLE VIII
COVENANTS

          8.1      Closing Efforts.

          (a)      Purchasers and Seller, respectively, shall use their
Reasonable Best Efforts to take all actions and to do all things necessary,
proper or advisable to consummate the transactions contemplated by this
Agreement, including using its Reasonable Best Efforts to ensure that (i) its
representations and warranties remain true and correct in all material respects
through the Closing Date and (ii) the conditions to the obligations of the other
parties to consummate the Merger are satisfied.

          (b)      Purchasers shall negotiate in good faith the terms and
conditions of New Employment Agreements for Brendan Reilly and Alan Hurwitz
which include the terms and conditions set forth on Schedule 8.1(b).

- 52 –

--------------------------------------------------------------------------------

          8.2      Governmental and Third-Party Notices and Consents.

          (a)      Purchasers and Seller shall use its Reasonable Best Efforts
to obtain, each at its respective expense, all waivers, permits, consents,
approvals or other authorizations from Governmental Entities, and to effect all
registrations, filings and notices with or to Governmental Entities, as may be
required for such party to consummate the transactions contemplated by this
Agreement and to otherwise comply with all applicable laws and regulations in
connection with the consummation of the transactions contemplated by this
Agreement.

          (b)      Purchasers and Seller shall use their Reasonable Best Efforts
to obtain, at their expense, all such waivers, consents or approvals from third
parties, and to give all such notices to third parties, as are required to
consummate the transactions contemplated by this Agreement.

          8.3      Operation of Business.

          (a)      Except as expressly contemplated by this Agreement, during
the period from the date of this Agreement to the Closing, the Company shall
conduct its operations in the Ordinary Course of Business and in compliance with
all applicable laws and regulations and, to the extent consistent therewith, use
its Reasonable Best Efforts to preserve intact its current business
organization, keep its physical assets in good working condition, keep available
the services of its current officers and employees and preserve its
relationships with customers, suppliers and others having business dealings with
it.

          (b)      Except as expressly contemplated by this Agreement, during
the period from the date of this Agreement to the Closing, Purchasers shall
conduct their operations in the Ordinary Course of Business and in compliance
with all applicable laws and regulations and, to the extent consistent
therewith, use its Reasonable Best Efforts to preserve intact their current
business organization, keep their physical assets in good working condition,
keep available the services of its current officers and employees and preserve
its relationships with customers, suppliers and others having business dealings
with it. Without limiting the generality of the foregoing, Purchasers shall not
issue any Equity Interests and shall not enter into any agreement, or commit to
enter into any agreement, with respect to subscriptions, warrants, options,
calls, puts, convertible securities, registration or other rights or
arrangements or commitments obligating Purchasers to issue, sell, register,
purchase or redeem any of its Equity Interests or any ownership interest or
rights therein other than in connection with a Private Financing of Holdings as
set forth in Sections 8.3(c), 10.2(g) and 10.2(h) .

        (c)      Purchasers shall use their Reasonable Best Efforts to arrange
for a Private Financing of Holdings with funds to be received by Holdings not
later than thirty (30) days following the Closing Date. Unless Seller otherwise
consents in writing, the Private Financing shall consist of (i) the issuance by
Holdings of, and the receipt by Holdings of proceeds from, between twelve
million dollars ($12,000,000) and twenty million dollars ($20,000,000) principal
amount of convertible notes, which notes shall be convertible into shares of
Holdings Common Stock at a rate of no less than fifty cents ($.50) per share and
which notes shall automatically convert no later than the date that is thirty
(30) days following the receipt by Holdings of nine million dollars ($9,000,000)
of total proceeds in connection with the Private Financing, and (ii) no more
than 100% warrant coverage (i.e., no more than one warrant share per share
issuable upon

- 53 –

--------------------------------------------------------------------------------

conversion of such convertible promissory notes) with a warrant exercise price
of no less than one dollar ($1.00) per share.

          8.4      Notice of Breaches.

          (a)      From the date of this Agreement until the Closing, the
Company shall promptly deliver to the Purchasers in writing supplemental
information concerning events or circumstances occurring subsequent to the date
hereof which would render any representation, warranty or statement in this
Agreement inaccurate or incomplete in any material respect at any time after the
date of this Agreement until the Closing.

          (b)      From the date of this Agreement until the Closing, Purchasers
shall promptly deliver to the Sellers in writing supplemental information
concerning events or circumstances occurring subsequent to the date hereof which
would render any representation or warranty in this Agreement inaccurate or
incomplete in any material respect at any time after the date of this Agreement
until the Closing.

          8.5      Certain Tax Matters.

          The Seller and the Purchasers agree to furnish or cause to be
furnished to each other, upon reasonable request, as promptly as practicable,
such information (including access to books and records) and assistance relating
to the Company as is reasonably requested in connection with the filing of any
Tax Returns and any audit, litigation or other proceeding with respect to Taxes,
and shall retain, or shall cause to be retained, for the appropriate period, any
records or information that may be relevant to any such Tax Return, audit,
litigation or other Proceeding.

          8.6      Further Assurances.

          Subject to the terms and conditions herein provided, at any time from
and after the Closing, at the request of a party and without further
consideration, each other party shall promptly execute and deliver such further
agreements, certificates, instruments and documents and perform such other
actions as the requesting party may reasonably request in order to fully
consummate the transactions contemplated hereby and carry out the purposes and
intent of this Agreement and the Related Documents; provided that the requesting
party shall pay all reasonable and documented expenses associated therewith.

          8.7      Non-Disclosure.

          Each party agrees that, except as otherwise compelled by Law, it will
not issue any reports, statements or releases, in each case relating to this
Agreement or the Related Documents or the transactions contemplated hereby or
thereby, without the prior written consent of the other parties hereto, which
consent shall not unreasonably be withheld, delayed or conditioned. To the
extent compelled by Law, the non-disclosing party shall have the right to review
any report, statement or release as promptly as possible prior to its
publication and to reasonably consult with the disclosing party with respect to
the content thereof.

- 54 –

--------------------------------------------------------------------------------

          8.8      Employee Equity Participation Plan.

          Holdings agrees to: (i) prior to Closing, adopt an employee equity
participation plan (the “Employee Equity Participation Plan”), a form of which
is attached at Exhibit I, which will permit for the exchange by holders of
Rollover Options for options to purchase the common stock of Holdings pursuant
to Section 3.1 and which will permit issuance of options to employees,
directors, and consultants in accordance with the terms of the Employee Equity
Participation Plan; and (ii) as soon as practicable, following the filing of the
Current Report on Form 8-K due to be filed with the Securities and Exchange
Commission by Holdings within four business days of the Closing Date, file a
registration statement on Form S-8 with respect to the shares of common stock of
Holdings issuable under the Employee Equity Participation Plan.

          8.9      Review.

          Prior to Closing, Holdings agrees to: (i) prior to submission, provide
Seller a reasonable opportunity to review and comment upon all submissions to be
made by Purchasers to any Governmental Entity, including without limitation, the
Securities Exchange Commission; and (ii) prior to execution, provide Seller a
reasonable opportunity to review and comment upon any Contract not in the
ordinary course of business of Purchasers, including without limitation, in
connection with the Private Financing.

ARTICLE IX
INDEMNIFICATION

          9.1      Indemnification Generally.

          (a)      By the Seller in Favor of the Purchaser Group. Subject to the
limitations set forth in this Article IX, Seller agrees to indemnify, defend and
hold harmless the Purchaser Group for any and all Losses they may suffer,
sustain or incur arising from, in connection with, or as a result of:

          (i)      the inaccuracy or breach of any representation or warranty
(without regard to any qualification as to “materiality” or “Material Adverse
Effect” contained therein) of Seller contained in this Agreement or any Related
Document to which such Seller is a party or any certificate delivered in
connection herewith or therewith;

          (ii)      the breach of any agreement or covenant (without regard to
any qualification as to “materiality” or “Material Adverse Effect” contained
therein) of Seller contained in this Agreement or any Related Document to which
Seller is a party; or

          (iii)      any of the matters listed in Schedule 9.1(a)(iii).

          (b)      By Purchasers in Favor of the Seller Group. Subject to the
limitations set forth in this Article IX, the Purchasers, jointly and severally,
agree to indemnify, defend and hold harmless the Seller Group for any and all
Losses they may suffer, sustain or incur arising from, in connection with, or as
a result of:

- 55 –

--------------------------------------------------------------------------------

          (i)      the inaccuracy or breach of any representation or warranty
(without regard to any qualification as to “materiality” or “Material Adverse
Effect” contained therein) of such Purchaser contained in this Agreement or in
any Related Document to which such Purchaser is a party or any certificate
delivered by the Purchasers in connection herewith or therewith; or

          (ii)      the breach of any agreement or covenant (without regard to
any qualification as to “materiality” or “Material Adverse Effect” contained
therein) of the Purchasers to be performed by the Purchasers contained in this
Agreement or in any Related Document to which Purchasers are a party; or

          (iii)      any of the matters listed in Schedule 9.1(b)(iii).

          9.2      Limitations on Indemnification.

          (a)      Indemnity Deductible and Cap for the Seller.

          (i)      Subject to Sections 9.2(c) and 9.2(e), the Purchaser Group
shall not have the right to be indemnified pursuant to Section 9.1(a) unless and
until the Purchaser Group shall have incurred on a cumulative basis since the
Closing Date aggregate Losses in an amount exceeding $50,000 (the “Seller
Indemnity Threshold”), in which event the right to be indemnified shall apply to
all Losses in excess of the Seller Indemnity Threshold.

          (ii)      Subject to Sections 9.2(c) and 9.2(e), the sum of all Losses
pursuant to which indemnification is payable by the Seller pursuant to Section
9.1(a) shall not exceed, in the aggregate, $750,000 (the “Seller Cap Amount”);
provided, however, that notwithstanding anything set forth in this Agreement to
the contrary, no member of the Purchaser Group shall be entitled to
indemnifications to the extent that any amounts so claimed were accounted for as
an expense and incorporated in the determination of EBITDA pursuant to Section
4.2.

          (iii)      With respect to any or all Losses indemnified hereunder,
Seller shall have the right and the option in its sole discretion, in lieu of
payment of cash, to satisfy such Losses by: (x) notifying Holdings in writing to
reduce the interest and/or principal amount due under the Note by the amount of
such Losses for so long as the Note remains outstanding; or (y) during the Claw
Back Period, to transfer to Holdings such number of shares of Holding Company
Claw Back Stock with a value equal to such Losses; or (z) any combination of (x)
and (y), above, in a ratio determined by Seller in its sole discretion. For
purposes of clause (y), above, the per share value of the Holding Company Claw
Back Stock shall be deemed to be the greater of: (a) the average closing price
of Holdings’ common stock reported by Bloomberg LP for the five (5) trading days
preceding the Closing Date, or (b) the average closing price of Holdings’ common
stock reported by Bloomberg LP for the five (5) trading days preceding the date
of the indemnification claim.

          (b)      Indemnity Deductible and Cap for the Purchaser.

- 56 –

--------------------------------------------------------------------------------

          (i)      Subject to Sections 9.2(d) and 9.2(e), the Seller Group shall
not have the right to be indemnified pursuant to Section 9.1(b) unless and until
the Seller Group shall have incurred on a cumulative basis since the Closing
Date aggregate Losses in an amount exceeding $50,000 (the “Purchaser Indemnity
Threshold”), in which event the right to be indemnified shall apply to all
Losses in excess of the Purchaser Indemnity Threshold.

          (ii)      Subject to Sections 9.2(d) and 9.2(e), the sum of all Losses
pursuant to which indemnification is payable by the Purchaser pursuant to
Section 9.1(b) shall not exceed, in the aggregate, $4,500,000 (the “Purchaser
Cap Amount”).

          (c)      Exceptions to the Indemnity Limitations for the Seller Group.
In no event shall the limitations and deductible set forth in Sections 9.2(a)
apply to the rights of the Purchaser Group to be indemnified with respect to the
representations and warranties set forth in Sections 5.1 (Title to Units), 5.2
(Authorization), 5.6 (Brokers), 6.1 (Organization; Good Standing; Qualification
and Power), 6.2 (Authority; Noncontravention; Consents), 6.3 (Capitalization),
6.4 (Subsidiaries; Investments), 6.5(b) (Funded Indebtedness), 6.6 (Undisclosed
Liabilities), 6.8 (Tax Matters), 6.9 (Title to Assets), 6.16 (Employee
Benefits), 6.17 (Environmental Matters) and 6.18 (Brokers).

          (d)      Exceptions to the Indemnity Limitations for the Purchaser
Group. In no event shall the limitations and deductible set forth in Sections
9.2(b) apply to the rights of the Seller Group to be indemnified with respect to
the representations and warranties set forth in Sections 7.1 (Organization; Good
Standing; Qualification and Power), 7.2 (Authority; Noncontravention; Consents),
7.3 (Brokers), 7.5 (Capitalization), 7.10 (SEC Documents; Financial
Statements)(Funded Indebtedness), 7.12 (Undisclosed Liabilities), 7.14 (Tax
Matters), 7.15 (Title to Assets), 7.17 (Intellectual Property Assets), and 7.23
(Environmental Matters).

          (e)      Exclusive Remedy. Notwithstanding any other provision of this
Agreement to the contrary, the rights of the Seller Group and Purchaser under
this Article IX shall be the sole and exclusive remedy with respect to claims
resulting from or relating to any misrepresentation, breach of warranty or
failure to perform any covenant or agreement contained in this Agreement and, to
the maximum extent permitted by law, the Purchasers and the Seller hereby waive
any other rights and remedies with respect to any matter in any way relating to
this Agreement or arising in connection herewith under any laws at common law or
otherwise.

9.3      Assertion of Claims

         No claim shall be brought under Section 9.1 unless the Indemnified
Persons, or any of them, shall provide to the Indemnifying Person prompt written
notice (in no event less than 10 Business Days following the Indemnified
Persons’ notice of such claim): (i) of the existence of any such claim,
specifying the nature and basis of such claim and the amount thereof, to the
extent known or (ii) pursuant to Section 9.4 of any Third Party Claim, the
existence of which would give rise to such a claim. Upon the giving of such
written notice prior to the applicable Survival Date, the Indemnified Persons,
or any of them, shall have the right to commence legal Proceedings subsequent to
the Survival Date for the enforcement of their rights under

- 57 –

--------------------------------------------------------------------------------

Section 9.1. , subject to any statute of limitations under applicable Law.

          9.4      Notice and Defense of Third Party Claims.

          The obligations of an Indemnifying Person with respect to a claim for
Losses by third parties (each, a “Third Party Claim”) shall be subject to the
terms and conditions set forth below.

          (a)      The Indemnified Persons shall give prompt written notice to
the Indemnifying Persons of any Third Party Claim which might give rise to any
Loss by the Indemnified Persons, stating the nature and basis of such Third
Party Claim, and the amount thereof to the extent known; provided, however, that
no delay on the part of the Indemnified Persons in notifying any Indemnifying
Persons shall relieve the Indemnifying Persons from any Liability hereunder,
unless (and then solely to the extent) such Indemnifying Persons are prejudiced
or damaged in any manner by such delay. Such notice shall be accompanied by
copies of all relevant documentation with respect to such Third Party Claim,
including, without limitation, any summons, complaint or other pleading which
may have been served, any written demand or any other document or instrument
directly relating thereto.

          (b)      If the Indemnifying Persons shall acknowledge, in a writing
delivered to the Indemnified Persons within ten (10) days of its receipt of the
notice described in Section 9.4(a), that the Indemnifying Persons are obligated
to indemnify, defend and hold harmless the Indemnified Persons under the terms
of their indemnification obligations hereunder in connection with a particular
Third Party Claim, then the Indemnifying Persons shall have the right to assume
the defense of such Third Party Claim at their own expense and by their own
counsel.

          (c)      If the Indemnifying Persons elect to assume the defense of
any such Third Party Claim, the Indemnifying Persons shall consult with
Indemnified Persons and the Indemnified Persons may participate in, but not
conduct, such defense, but in such case the expenses of Indemnified Persons
shall be paid by Indemnified Persons. If the Indemnifying Persons fail to defend
a Third Party Claim, are otherwise restricted from so defending, or if, after
commencing or undertaking any such defense, the Indemnifying Persons fail to
prosecute or withdraw from such defense, the Indemnified Persons shall have the
right to undertake the defense or settlement thereof, at the Indemnifying
Persons’ sole expense. If Indemnified Persons assume the defense of any such
Third Party Claim in accordance with the terms hereof and propose to settle such
Third Party Claim prior to a final judgment thereon, then Indemnified Persons
shall give the Indemnifying Persons prompt written notice thereof, and the
Indemnified Persons may not settle such Third Party Claim without the written
consent of the Indemnifying Persons, which consent shall not be unreasonably
withheld, delayed or conditioned.

          (d)      If the Indemnifying Persons exercise their right to assume
the defense of a Third Party Claim, they shall not make any settlement of any
claims without the written consent of the Indemnified Persons, which consent
shall not be unreasonably withheld, delayed or conditioned, and which consent
shall be deemed to have been given if the Indemnified Persons shall not have
objected to such settlement within 10 Business Days of its receipt of written
notice by the Indemnifying Persons to the Indemnified Persons of the settlement
terms.

          9.5      Survival of Representations and Warranties; No Undisclosed
Findings.

- 58 –

--------------------------------------------------------------------------------

          (a)      Subject to the further provisions of this Section 9.5, the
representations and warranties of the Seller, the Company and the Purchasers
contained in this Agreement shall survive the Closing Date until the date that
is twelve (12) months after the Closing Date; provided, however, that (x) the
representations and warranties of the Seller contained in Sections 5.1 (Title to
Shares), 5.2 (Authorization), 5.6 (Brokers), 6.1 (Organization; Good Standing;
Qualification and Power), 6.2 (Authority; Noncontravention; Consents), 6.3
(Capitalization), 6.4 (Investments), 6.5(a) (Financial Statements), 6.5(b)
(Funded Indebtedness), 6.6 (Undisclosed Liabilities), 6.9 (Title to Assets),
6.11 (Intellectual Property), 6.18 (Brokers), and the representations and
warranties of the Purchasers contained in Sections 7.1 (Organization; Good
Standing; Qualification and Power), 7.2 (Authority; Noncontravention; Consents),
7.3 (Brokers); 7.4 (Investment), 7.5 (Capitalization), 7.10 (SEC Documents;
Financial Statements), 7.12 (Undisclosed Liabilities) and 7.17 (Intellectual
Property)1 shall survive the Closing Date without any time limit; and (y) the
representations and warranties set forth in Sections 6.8 (Tax Matters), 6.16
(Employee Benefits), 6.17 (Environmental Matters), 7.14 (Tax Matters), 7.23
(Environmental Matters) and 7.22 (Employee Benefits), shall survive the Closing
Date until the sixty-first day following the expiration of the statute of
limitations, if any, applicable to the subject matters set forth therein. The
covenants and other agreements of the parties contained in this Agreement shall
survive the Closing Date until they are otherwise terminated, whether by their
express terms or as a matter of applicable Law. For convenience of reference,
the date upon which any representation, warranty, covenant or other agreement
contained herein shall terminate, if any, is referred to herein as the “Survival
Date.”

          (b)      Each party hereto shall be entitled to rely upon, and shall
be deemed to have relied upon, all representations, warranties and covenants of
each other party set forth in this Agreement which have been or are made in
favor of such party, and the rights of the Seller Group and the Purchaser Group
under this Article IX shall not be affected, notwithstanding (i) the making of
this Agreement; (ii) any investigation or examination conducted with respect to,
or any Knowledge acquired (or capable of being acquired) about the accuracy or
inaccuracy of or compliance with, any representation, warranty, covenant,
agreement, undertaking or obligation made by or on behalf of the parties hereto;
(iii) the waiver of any condition based on the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant, agreement,
undertaking or obligation or (iv) the Closing hereunder.

          9.6      No Third Party Reliance.

          Anything contained herein to the contrary notwithstanding, the
representations and warranties of the Company and the Sellers contained in this
Agreement (a) are being given by the Company and the Sellers as an inducement to
the Purchasers to enter into this Agreement (and the Company and the Sellers
acknowledge that the Purchasers have expressly relied thereon) and (b) are
solely for the benefit of the Purchasers and their Affiliates. Anything
contained herein to the contrary notwithstanding, the representations and
warranties of the Purchasers contained in this Agreement (a) are being given by
the Purchasers as an inducement to the Seller to enter into this Agreement (and
the Purchaser acknowledges that the Seller and the Company have expressly

- 59 –

--------------------------------------------------------------------------------

relied thereon) and (b) are solely for the benefit of the Seller and its
Affiliates. Accordingly, no third party or anyone acting on behalf of any
thereto other than the Indemnified Persons, and each of them, shall be a third
party or other beneficiary of such representations and warranties and no such
third party shall have any rights of contribution against the Company or the
Surviving Corporation with respect to such representations or warranties or any
matter subject to or resulting in indemnification under this Article IX or
otherwise.

          9.7      No Consequential Losses.

          Neither Seller on the one hand nor Purchasers on the other hand shall
be liable to the other under any legal theory for, and hereby disclaims, all
punitive, indirect and consequential Losses, including loss of profits or
inability to achieve savings, sustained by any other Person. This limitation is
effective even if a party has been advised of, or might have anticipated, the
possibility of such Losses.

          9.8      Tax Treatment.

          The Purchasers and the Seller agree to treat all indemnification
payments made under this Article IX as adjustments to the Purchase Price for all
Tax purposes.

ARTICLE X
CONDITIONS TO CONSUMMATION OF THE MERGER

          10.1      Conditions to Obligations of the Purchasers.

          The obligation of the Purchasers to consummate the Merger is subject
to the satisfaction (or waiver by any Purchaser) of the following additional
conditions:

          (a)      The Company shall have obtained all of the waivers, permits,
consents, approvals or other authorizations, and effected all of the
registrations, filings and notices, referred to in Section 8.2 which are
required on the part of the Company or the Subsidiaries, except for any failure
of which to obtain or effect would not, individually or in the aggregate, have a
Material Adverse Effect on the ability of the parties to consummate the
transactions contemplated by this Agreement;

          (b)      the representations and warranties of the Company set forth
in this Agreement shall be true and correct as of the date of this Agreement and
shall be true and correct as of the Closing as though made as of the Closing,
except to the extent that any such representation and warranty is expressly made
as to a different date, in which case, such representations and warranties shall
be true and correct as of such date, and except to the extent that the
inaccuracy of any such representation or warranty is the result of events or
circumstances occurring subsequent to the date of this Agreement and any such
inaccuracies, individually or in the aggregate, would not have a Material
Adverse Effect on the ability of the parties to consummate the transactions
contemplated by this Agreement;

          (c)      the Company shall have performed or complied with in all
material respects its

- 60 –

--------------------------------------------------------------------------------

agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Closing;

          (d)      the Company and Seller shall have delivered the deliverables
required under Section 2.6(a) and the Purchasers shall have received such other
certificates and instruments (including certificates of good standing of the
Company) as are required by this Agreement or as they may reasonably request in
connection with the Closing;

          (e)      the Funded Indebtedness owed by the Company to all Affiliates
of the Company shall not exceed an aggregate of $250,000 upon Closing; and

          (f)      the Purchasers shall have completed their due diligence
exercise to their satisfaction, in their absolute and sole discretion,
concerning the business and affairs and assets of the Company, and Seller has
agreed to make such changes to Seller's disclosure schedules as Purchaser may
reasonably request.

          10.2      Conditions to Obligations of the Seller

          The obligation of the Seller to consummate the Merger is subject to
the satisfaction of the following additional conditions:

          (a)      the Purchaser shall have effected all of the registrations,
filings and notices referred to in Section 8.2 which are required on the part of
the Purchasers, except for any which if not obtained or effected would not have
a Material Adverse Effect on the ability of the parties to consummate the
transactions contemplated by this Agreement;

          (b)      the representations and warranties of the Purchasers set
forth in this Agreement shall be true and correct as of the date of this
Agreement and shall be true and correct as of the Closing as though made as of
the Closing, except to the extent that such representation and warranty is
expressly made as to a different date, and except to the extent that the
inaccuracy of any such representation or warranty is the result of events or
circumstances occurring subsequent to the date of this Agreement and any such
inaccuracies, individually or in the aggregate, would not have a Material
Adverse Effect on the ability of the parties to consummate the transactions
contemplated by this Agreement;

          (c)      each of the Purchasers shall have performed or complied with
in all material respects its agreements and covenants required to be performed
or complied with under this Agreement as of or prior to the Closing;

          (d)      the Purchasers shall have delivered the deliverables required
under Section 2.6(b) and the Seller shall have received such other certificates
and instruments (including certificates of good standing of each of the
Purchasers) as are required by this Agreement or as it shall reasonably request
in connection with the Closing;

          (e)      the Seller shall have completed its due diligence exercise to
its satisfaction, in its absolute and sole discretion, concerning the business
and affairs, financial affairs and assets of

- 61 –

--------------------------------------------------------------------------------

Purchasers, and Purchasers have agreed to make such changes to Purchasers'
disclosure schedules as Seller may reasonably request;

          (f)      The Board of Directors of Holdings shall have reserved for
issuance a total of Seven Million (7,000,000) shares of its common stock for
purposes of the Employee Equity Participation Plan and shall have consented to
the adoption of the Employee Equity Participation Plan as set forth in Section
8.8;

          (g)      Holdings has entered into an engagement letter with Knight
Capital Markets or an alternative broker/dealer registered as such pursuant to
the Securities Exchange Act of 1934, as amended, and acceptable to Seller, in
Sellers’ reasonable discretion, to engage in a private placement of Holdings’
securities to raise no less than Twelve Million Dollars ($12,000,000), with a
cap of Sixty Million Dollars ($60,000,000) (the “Private Financing”), on a
best-efforts basis;

          (h)      Holdings shall have either: (i) consummated prior to the
Closing Date, or (ii) entered into binding subscription, escrow and related
agreements to consummate simultaneously with the Closing with funds immediately
available and held in escrow for release to Holdings subject only to the
condition that the Merger be consummated, a tranche of the Private Financing
which will result in gross proceeds to Holdings of no less than Five Million
Dollars ($5,000,000), or such lesser amount as Purchasers and Seller shall
mutually agree in writing; and

          (i)      Holdings shall have adopted Employee Benefit Plans
substantially similar to those currently maintained by the Company. Holdings
Employee Benefit Plans shall not include a waiting or eligibility period with
respect to employees of the Company or a preexisting condition restriction or
limitation and, to the extent that such persons have satisfied any or all of the
internal limits, deductibles or co-payment requirements of the Company’s
Employee Benefit Plans for the year that includes the Closing Date, such amounts
will be credited under Holding’s Employee Benefit Plans.

ARTICLE XI
TERMINATION

          11.1      Termination of Agreement.

          The parties may terminate this Agreement prior to the Closing, as
provided below:

          (a)      any party may terminate this Agreement if the Closing Date
shall not occur on or before June 30, 2007;

          (b)      the parties may terminate this Agreement by mutual written
consent;

          (c)      the Purchasers may terminate this Agreement by giving written
notice to the Company in the event the Company is in breach of any
representation, warranty or covenant contained in this Agreement, and such
breach, individually or in combination with any other such breach, (i) would
cause the conditions set forth in clauses (c) or (d) of Section 10.1 not to be
satisfied and (ii) is not cured within 20 days following delivery by the
Purchasers to the Seller of

- 62 –

--------------------------------------------------------------------------------

written notice of such breach; and

          (d)      Seller may terminate this Agreement by giving written notice
to the Purchasers in the event that either Purchaser is in breach of any
representation, warranty or covenant contained in this Agreement, and such
breach, individually or in combination with any other such breach, (i) would
cause the conditions set forth in clauses (b) or (c) of Section 10.2 not to be
satisfied and (ii) is not cured within 20 days following delivery by the Seller
to the Purchasers of written notice of such breach.

          11.2      Effect of Termination.

          If any party terminates this Agreement pursuant to Section 11.1, all
obligations of the parties hereunder shall terminate without any liability of
any party to any other party (except for any liability of any party for willful
breaches of this Agreement), provided however, that following termination of
this Agreement, the parties shall maintain the confidence of, and shall not use
or disclose for any purpose, Confidential Information received from another
party in connection with the negotiation of this Agreement.

ARTICLE XII
MISCELLANEOUS PROVISIONS

          12.1      Amendments.

          This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto. By an instrument in writing
Purchasers, on the one hand, or Seller on the other hand, may waive compliance
by the other with any term or provision of this Agreement that such other party
was or is obligated to comply with or perform.

          12.2      Expenses.

          (a)      Except as otherwise expressly provided in this Agreement,
each of the Company and the Sellers, on one hand, and the Purchasers, on the
other hand, shall bear their own expenses in connection with the preparation for
and consummation of the transactions contemplated hereby.

          (b)      All transfer, documentary, sales, use, registration and other
such Taxes (including all applicable real estate transfer or gains Taxes) and
related fees (including any penalties, interest and additions to Tax) incurred
in connection with this Agreement, and the transactions contemplated hereby
shall be borne by the Purchasers, and the Seller and the Purchasers shall
cooperate in timely making all filings, returns, reports and forms as may be
required to comply with the provisions of such Tax Laws. The Purchasers shall
bear and pay any stock transfer Taxes due as a result of the sale of the Shares
to Purchasers.

          12.3      No Third Party Beneficiaries.

          Except as expressly set forth herein, this Agreement shall not confer
any rights or remedies upon any Person other than the parties hereto and their
respective successors and

- 63 –

--------------------------------------------------------------------------------

permitted assigns, personal representatives, heirs and estates, as the case may
be.

          12.4      Successors and Assigns.

          All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, personal representatives, heirs and estates,
as the case may be. Neither this Agreement nor any rights hereunder shall be
assigned in whole or in part by any party hereto without the prior written
consent of the other parties hereto.

          12.5      Entire Agreement.

          This Agreement, the Related Documents and the other agreements and
documents referenced herein (including, but not limited to, the Schedules,
Annexes, Attachments and the Exhibits (in their executed form) contain all of
the agreements among the parties hereto with respect to the transactions
contemplated hereby and supersede all prior agreements or understandings whether
written or oral, among the parties with respect thereto including, but not
limited to, the Letter of Intent dated March 19, 2007, as amended on March 20,
2007 by and between Holdings and the Company.

          12.6      Notices.

          All notices, amendments, waivers or other communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
if personally delivered, sent by e-mail, sent by facsimile, sent by nationally
recognized overnight courier or mailed by registered or certified mail with
postage prepaid, return receipt requested, to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice):

          (a)            if to the Company prior to the Closing, to:

Z5 Technologies LLC
71 Wright Street
Westport, CT 06880
Attention: Brendan Reilly
Facsimile: (203) 549-0816

with a copy to

Robinson & Cole, LLP
695 East Main Street
Stamford, CT 06904
Attention: Eric J. Dale
Telephone: (203) 462-7568
Facsimile: (203) 462-7599

if to Seller, to:

Thomas Keenan Ventures LLC

- 64 –

--------------------------------------------------------------------------------

71 Wright Street
Westport, CT 06880
Attention: Brendan Reilly
Facsimile: (203) 549-0816

with a copy to:

Agincourt Consulting Group LLC
1692 Massachusetts Avenue
Cambridge, MA 02138
Attention: Hugh O’Reilly
Facsimile: (617) 354-5401

with a copy to:

Robinson & Cole, LLP
695 East Main Street
Stamford, CT 06904
Attention: Eric J. Dale
Telephone: (203) 462-7568
Facsimile: (203) 462-7599

          (b)       if to the Surviving Corporation after the Closing, to:

Aegis Industries, Inc.
75200 Shady Grove Road, Suite 202
Rockville Maryland 20850
Attention: Dennis Mee
Telephone: [•]
Facsimile: [•]

With a copy to:

Robinson & Cole, LLP
695 East Main Street
Stamford, CT 06904
Attention: Eric J. Dale
Telephone: (203) 462-7568
Facsimile: (203) 462-7599

          (c)             if to Holdings, to:

Aegis Industries, Inc.
75200 Shady Grove Road, Suite 202
Rockville Maryland 20850
Attention: Dennis Mee

- 65 –

--------------------------------------------------------------------------------

Telephone: [•]
Facsimile: [•]

with a copy to:

Richardson & Patel, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
Attention: Jody R. Samuels
Telephone: (212) 907-6689
Facsimile: (212) 907-6687

And

          (d)           if to Merger Co., to:

Aegis Industries, Inc.
75200 Shady Grove Road, Suite 202
Rockville Maryland 20850
Attention: [•]
Telephone: [•]
Facsimile: [•]

with a copy to

Richardson & Patel, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
Attention: Jody R. Samuels
Telephone: (212) 907-6689
Facsimile: (212) 907-6687

          Any such notice or communication shall be deemed to have been given
and received: (a) when delivered, if personally delivered; (b) when sent, if
sent by facsimile or email on a Business Day (or, if not sent on a Business Day,
on the next Business Day after the date sent by facsimile or email); (c) on the
next Business Day after dispatch, if sent by nationally recognized, overnight
courier guaranteeing next Business Day delivery, and (iv) on the fifth Business
Day following the date on which the piece of mail containing such communication
is posted, if sent by mail.

          12.7      Governing Law.

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE DOMESTIC LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF
LAWS OR PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.

- 66 –

--------------------------------------------------------------------------------

          12.8      Dispute Resolution.

          (a)      Any controversy or claim arising out of or relating to this
Agreement (including, without limitation, as to arbitrability), or the breach
thereof, shall be settled by individual arbitration (as opposed to class or
collective arbitration) administered by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) in accordance with its “Comprehensive Arbitration Rules
and Procedures.” This Section 12.8, however, does not apply to the resolution of
Third Party Claims under Section 9.4.

          (b)      In the event of any dispute, claim, question or disagreement
arising from or relating to this Agreement, or the breach thereof, with the
exception of those items excluded above, the Purchasers and the Seller shall use
their commercially reasonable efforts to resolve the dispute, claim, question or
disagreement. To this effect, the Purchasers and the Seller will meet in person
or by telephone within ten (10) Business Days of any party’s receipt of a
written notice informing that party of the existence of a dispute, claim,
question or disagreement. If the Purchasers and the Seller do not resolve or
settle the matter within ten (10) Business Days after the initial meeting, or
following any longer period as the parties may agree to in writing, the
Purchasers and the Seller shall then immediately submit the dispute to binding
arbitration in accordance with this Section 12.8.

          (c)      The arbitration hearing shall commence within ninety (90)
calendar days after the arbitrator is selected in accordance with JAMS’s
Comprehensive Arbitration Rules and Procedures, unless the Purchasers and the
Seller agree to extend this time period. The arbitration will comply with JAMS’s
Comprehensive Arbitration Rules and Procedures, except to the extent that those
rules and procedures conflict with this Section 12.8, in which case this Section
12.8 will control. The arbitration shall take place in Stamford, Connecticut.

          (d)      The arbitrator will have full power to give directions and
make such orders as the arbitrator deems just, and all of the power given the
arbitrator under JAMS’s Comprehensive Arbitration Rules and Procedures.
Nonetheless, the arbitrator explicitly shall not have the authority, power, or
right to alter, change, amend, modify, add, or subtract from any provision of
this Agreement.

          (e)      The arbitrator shall issue a written decision within thirty
(30) days after the conclusion of the arbitration hearing. The agreement to
arbitrate will be specifically enforceable. The award rendered by the arbitrator
shall be final and binding (absent fraud or manifest error), and any arbitration
award may be enforced by judgment entered in any court of competent
jurisdiction. The Purchasers, on the one hand, and the Seller on the other,
shall each pay one-half of the fees of the arbitrator.

          (f)      During any arbitration proceeding, the parties shall continue
to perform their respective obligations under this Agreement.

          12.9      Remedies.

          The parties hereto shall each have and retain all rights and remedies
existing in their favor under this Agreement, at Law or equity, including,
without limitation, rights to bring actions for specific performance and/or
injunctive or other equitable relief (including, without

 - 67 –

--------------------------------------------------------------------------------

limitation, the remedy of rescission) to enforce or prevent a breach or
violation of any provision of this Agreement. All such rights and remedies
shall, to the extent permitted by applicable Law, be cumulative and the
existence, assertion, pursuit or exercise of any thereof by a party shall not
preclude such party from exercising or pursuing any other rights or remedies
available to it.

          12.10      Severability.

          It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the Laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

          12.11      Independence of Covenants and Representations and
Warranties.

          All covenants hereunder shall be given independent effect so that if a
certain action or condition, constitutes a default under a certain covenant, the
fact that such action or condition is permitted by another covenant shall not
affect the occurrence of such default, unless expressly permitted under an
exception to such initial covenant. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder.

          12.12      Counterparts; Facsimile Signatures.

          This Agreement may be executed one or more counterparts, each of which
shall be deemed an original instrument and all of which together shall
constitute a single instrument. Execution and delivery of this Agreement by
electronic exchange bearing the copies of a party’s signature shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
electronic copies shall constitute enforceable original documents.

          12.13      Incorporation of Recitals Annexes Exhibits and Schedules.

          The recitals, Annexes, Exhibits and Schedules identified in this
Agreement are incorporated herein by reference and made a part hereof. Each
disclosure in a Schedule referred to in this Agreement shall be deemed to
qualify all representations and warranties of the party making such disclosure,
notwithstanding the absence of a specific cross-reference, except to the extent
that its applicability to a particular representation, warranty, agreement or
condition is not reasonably apparent from the disclosure thereof.

- 68 –

--------------------------------------------------------------------------------

          12.14      Interpretation; Construction.

          (a)      For the purposes of this Agreement, the term “Agreement”
shall mean this agreement together with all Schedules, Annexes and Exhibits
hereto, as the same may from time to time be amended, modified, supplemented or
restated in accordance with the terms hereof. Unless the context otherwise
requires, words importing the singular shall include the plural, and vice versa.
The use in this Agreement of the term “including” means “including, without
limitation.” The words “herein”, “hereof’, “hereunder”, “hereby”, “hereto”,
“hereinafter”, and other words of similar import refer to this Agreement as a
whole, including the Schedules, Annexes and Exhibits, as the same may from time
to time be amended, modified, supplemented or restated, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and exhibits mean such provisions of this
Agreement and the Schedules, Annexes and Exhibits attached to this Agreement,
except where otherwise stated. The use herein of the masculine, feminine or
neuter forms shall also denote the other forms, as in each case the context may
require.

          (b)      The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.

          (c)      The parties agree that all parties participated in the
preparation and negotiation of this Agreement and the agreements contemplated
hereby and that neither this Agreement nor any of the agreements contemplated
hereby shall be construed against any Party by virtue of the fact that any party
or its representatives prepared or drafted such agreements.

          (d)      Accounting terms used but not otherwise defined herein shall
have the meanings given to them under GAAP.

          (e)      The parties hereto have been represented by counsel during
the negotiation, preparation and execution of this Agreement and, therefore,
hereby waive, with respect to this Agreement, each Schedule and each Exhibit
attached hereto, the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the party drafting such agreement or document.

          12.15      Headings.

          The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

*******

- 69 –

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the undersigned has duly executed this
Agreement and Plan of Merger as of the date first written above.

    COMPANY         Z5 TECHNOLOGIES, LLC.         By: /s/ Brendan Reilly   Name:
Brendan Reilly   Title: President         PURCHASERS         AEGIS INDUSTRIES,
INC.         By:  /s/ Dennis Mee   Name: Dennis Mee   Title: Interim President &
Chief Financial Officer         AEGIS MERGER CORPORATION         By: /s/ Dennis
Mee   Name: Dennis Mee   Title: President         SELLER         THOMAS KEENAN
VENTURES, LLC       By: /s/ Brendan Reilly   Name: Brendan Reilly   Title:
Manager

- 70 –

--------------------------------------------------------------------------------

Annex I

DEFINITIONS

          The following terms used in this Agreement shall have the respective
meanings set forth below.

           “Affiliate” means, with respect to any Person: (a) a director,
officer, partner, member, beneficiary or stockholder of such Person; (b) a
spouse, parent, sibling or descendant of such Person (or spouse, parent, sibling
or descendant of any director or executive officer of such Person); and (c) any
other Person that, directly or indirectly through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such Person.

          “Business Day” means any day that is not a Saturday, Sunday or a day
on which banking institutions in New York, New York are not required to be open.

           “CERCLA” means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

          “Certificates of Merger” means: (a) the Certificate of Merger in the
form attached as Exhibit A to be filed with the Secretary of State of the State
of Delaware in accordance with the Delaware Statute; and (b) the Certificate of
Merger in the form attached as Exhibit B to be filed with the Secretary of State
of the State of Connecticut in accordance with the Connecticut Statute.

          “Closing Date” shall mean the date two Business Days after the
satisfaction or waiver of all of the conditions to the obligations of the
Parties to consummate the transactions contemplated hereby, or such other date
as may be mutually agreeable to the Parties.

          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Law.

          “Connecticut Statute” means the Connecticut Limited Liability Company
Act, as amended.

          “Confidential Information” means, as applicable: (x) the Intellectual
Property rights of the Company and all information of a proprietary or
confidential nature relating to the Company or the Subject Business excluding
any information that (a) as of the date hereof, is in the public domain; (b)
after the date hereof enters the public domain through no wrongful action or
inaction on the part of any Purchaser; and (c) is communicated to Purchasers by
a third party under no duty of secrecy or confidentiality to any Person or (y)
the Intellectual Property rights of the Purchasers and all information of a
proprietary or confidential nature relating to the Purchasers or the Purchasers’
Business excluding any information that (a) as of the date hereof, is in the
public domain; (b) after the date hereof enters the public domain through no
wrongful action or inaction on the part of any Seller; and (c) is communicated
to Purchasers by a third party under no duty of secrecy or confidentiality to
any Person.

          “Contract” means any written or oral contract, Permit, loan or credit
agreement, note, bond, mortgage, indenture, lease, sublease, Real Property
Lease, purchase order or other

--------------------------------------------------------------------------------

agreement, instrument, concession, franchise or license.

          “Control” means (including, with correlative meanings, “controlled by”
and “under common control with”), with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by Contract or otherwise.

          “Delaware Statute” means the Delaware General Corporation Law, as
amended.

          “Distribution” means the payment or other direct or indirect
distribution of cash or any other assets by the Company to any of its members in
their capacity as such.

          “EBITDA” means earnings before interest, taxes, depreciation and
amortization of the Surviving Corporation determined in accordance with GAAP
applied on a basis consistent with the practice of the Company, provided
however, that EBITDA shall not include expenses associated with the granting of
stock options, Rollover Options or other interests pursuant to the terms of the
Equity Participation Plan.

          “Employee Benefit Plan” means, with respect to any Person, (a) each
plan, fund, program, agreement, arrangement or scheme, including each plan,
fund, program, agreement, arrangement or scheme maintained or required to be
maintained under the Laws of a jurisdiction outside the United States of
America, in each case, that is at any time sponsored or maintained or required
to be sponsored or maintained by such Person or to which such Person makes or
has made, or has or has had an obligation to make, contributions providing for
employee benefits or for the remuneration, direct or indirect, of the employees,
former employees, directors, managers, officers, consultants, independent
contractors, contingent workers or leased employees of such Person or the
dependents of any of them (whether written or oral), including each deferred
compensation, bonus, incentive compensation, pension, retirement, stock
purchase, stock option and other equity compensation plan, “welfare” plan
(within the meaning of Section 3(1) of ERISA, determined without regard to
whether such plan is subject to ERISA), (b) each “pension” plan (within the
meaning of Section 3(2) of ERISA, determined without regard to whether such plan
is subject to ERISA), (c) each severance plan or agreement, health, vacation,
summer hours, supplemental unemployment benefit, hospitalization insurance,
medical, dental, legal and (d) each other employee benefit plan, fund, program,
agreement, arrangement or scheme.

          “Employment Agreement” means any employment contract, consulting
agreement, termination or severance agreement, change of control agreement or
any other agreement respecting the terms and conditions of employment or payment
of compensation, or of a consulting or independent contractor relationship in
respect to any current or former officer, employee, consultant or independent
contractor.

          “Encumbrances” means and includes security interests, mortgages,
liens, pledges, charges, easements, reservations, restrictions, clouds,
servitudes, rights of way, options, rights of first refusal, community property
interests, equitable interests, restrictions of any kind, conditional sale or
other title retention agreements, any agreement to provide any of the foregoing
and all other encumbrances, whether or not relating to the extension of credit
or the

--------------------------------------------------------------------------------

borrowing of money, whether imposed by Contract, Law, equity or otherwise.

          “Environmental Laws” means all Laws and Orders concerning pollution or
protection of the environment, including without limitation all those relating
to the material presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any Hazardous
Materials in effect as of the Closing Date (including but not limited to
CERCLA).

          “Equity Interests” means any capital stock, partnership or limited
liability company interest or other equity or voting interest or any security or
evidence of indebtedness convertible into or exchangeable for any capital stock,
partnership or limited liability company interest or other equity interest, or
any right, warrant or option to acquire any of the foregoing.

          “ERISA” means the Employment Retirement Income Security Act of 1974,
as amended, or any successor federal Law, and the rules and regulations
promulgated thereunder, all as the same may from time to time be in effect.

          “ERISA Affiliate” means, with respect to any Person, any entity that
is a member of a “controlled group of corporations” with, or is under “common
control” with, or is a member of the same “affiliated service group” with such
Person as defined in Section 414(b), 414(c) or 414(m) of the Code.

          “FMLA” means the Family and Medical Leave Act of 1993, as amended.

          “Fundamental Documents” means the documents by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Fundamental Documents” of a corporation would be its
certificate of incorporation and by-laws and the “Fundamental Documents” of a
limited liability company would be its articles of organization and operating
agreement.

          “Funded Indebtedness” means the aggregate amount (including the
current portions thereof), without duplication, of all: (a) indebtedness for
money borrowed from others and purchase money indebtedness (other than accounts
payable in the ordinary course to the extent that such accounts payable are not
more than ninety (90) days past due); (b) indebtedness of the type described in
clause (a) above guaranteed in any manner by the Company or in effect
guaranteed, directly or indirectly, in any manner by the Company through an
agreement, contingent or otherwise, to supply funds to, or in any other manner
invest in, the debtor, or to purchase indebtedness, or to purchase and pay for
property if not delivered or pay for services if not performed, primarily or
exclusively, for the purpose of enabling the debtor to make payment of the
indebtedness or to insure the owners of the indebtedness against loss (any such
arrangement being hereinafter referred to as a “Guaranty”), but excluding
endorsements of checks and other instruments in the ordinary course; (c) all
indebtedness of the type described in clauses (a) and (b) above secured by any
Encumbrance upon property owned by the Company or used by the Subject Business,
even though the Company has not in any manner become liable for the payment of
such indebtedness; (d) interest expense accrued but unpaid, and all prepayment
premiums and penalties, fees and charges on, or relating to, any of such
indebtedness; (e) obligations of the Company to pay rent or other amounts under
any lease of (or other

--------------------------------------------------------------------------------

arrangement covering the right to use) real or personal property, which
obligations are required to be classified and accounted for as capital leases on
the balance sheet of the Company as of such date computed in accordance with
GAAP; provided however, that Funded Indebtedness shall not include that certain
Convertible Promissory Note made by the Company in favor of Holdings, dated May
10, 2007 in principal amount of $250,000, or that certain Convertible Promissory
Note made by the Company in favor of Holdings, dated April 5, 2007 in principal
amount of $200,000.

          “GAAP” means generally accepted accounting principles employed in the
United States.

          “Governmental Entity” means any national, federal, state, local or
foreign court, tribunal, arbitral body, arbitrator, administrative agency or
commission or other governmental or regulatory authority or instrumentality.

          “Guaranty” has the meaning set forth in the definition of “Funded
Indebtedness” in this Annex I.

          “Hazardous Materials” means any chemicals, materials, pollutants,
contaminants, substances or waste with respect to which, in the manner in which
they are handled, any material Liability or standards of conduct may be imposed
pursuant to any Environmental Laws.

          “Holding Company Stock” means 17,000,000 shares of the Common Stock of
Holdings.

          “Indemnified Persons” means the Purchaser Group, the Company, or the
Sellers, as the case may be.

          “Indemnifying Persons” means the Purchasers, the Sellers or the Seller
Group, as the case may be.

          “Intellectual Property” means, as applicable, all intangible and
intellectual property owned by the Company or licensed to the Company or used in
the Subject Business or all intangible and intellectual property owned by any
Purchaser or licensed to any Purchaser or used in the Purchasers’ Business,
including, without limitation, patents, patent applications, patent rights,
trademarks, trademark applications, trade names, fictitious business names
(d/b/a’s), service marks, service mark applications, copyrights, copyright
applications, domain names, know-how, trade secrets, proprietary processes and
formulae, Confidential Information, franchises, licenses, customer lists,
inventions, instructions, marketing materials, trade dress, logos and designs
and all documentation and media constituting, describing or relating to the
foregoing, including, without limitation, manuals, memoranda and records.

          “IRS” means the Internal Revenue Service of the United States.

          “Knowledge” of any Person means (a) the actual knowledge of such
Person and (b) that knowledge which should have been acquired by such Person
after making such due inquiry and exercising such due diligence as a prudent
businessperson would have made or exercised in the management of his or her
business affairs, including due inquiry of those officers, directors, key
employees and professional advisers (including attorneys, accountants and
consultants) of such Person who could reasonably be expected to have actual
knowledge of the matters in question.

--------------------------------------------------------------------------------

          “Law” means any law (both common and statutory law and civil and
criminal law), treaty, convention, rule, directive, legislation, ordinance,
regulatory code (including, without limitation, statutory instruments, guidance
notes, circulars, directives, decisions, rules and regulations) or similar
provision having the force of law or an Order of any Governmental Entity or any
self regulatory organization.

          “Liability” means any actual liability or obligation (including as
related to Taxes), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due, regardless of when asserted.

          “Litigation Expense” means any reasonable out-of-pocket expenses
incurred in connection with investigating, defending or asserting any claim,
legal or administrative action, suit or Proceeding incident to any matter
indemnified against hereunder including, without limitation, court filing fees,
court costs, arbitration fees or costs, witness fees and fees and disbursements
of outside legal counsel, investigators, expert witnesses, accountants and other
professionals.

          “Losses” means any and all actual losses, claims, shortages, damages,
Liabilities, expenses (including reasonable attorneys’ and accountants’ and
other professionals’ fees and Litigation Expenses), assessments, Tax
deficiencies and Taxes (including interest and penalties thereon) incurred,
arising from or in connection with any such matter that is the subject of
indemnification under Article IX.

          “Material Adverse Effect” means, with respect to any Person, any state
of facts, change, event, effect or occurrence (whether or not constituting a
breach of a representation, warranty or covenant set forth in this Agreement)
that, individually or in the aggregate, is or may be reasonably likely to be
materially adverse to the near-term or long-term projected business, financial
condition, results of operations, prospects, properties, assets or liabilities
(including, without limitation, contingent liabilities) of such Person, or, in
the case of the Company, the Company or the Subject Business. A Material Adverse
Effect shall also include any state of facts, change, event or occurrence that
shall have occurred or been threatened that (when taken together with all other
adverse state of facts, changes, events, effects or occurrences that have
occurred or been threatened) is or would be reasonably likely to prevent or
materially delay the performance by such Person of any of its obligations under
this Agreement or the consummation of the transactions contemplated hereby.

          “Membership Interest” means all of the Units of the Company held by
Seller.

          “Merger Sub Guaranty” means the Guaranty by Merger Co. of, inter alia,
Holdings’ obligations under the Note in the form attached as Exhibit F.

          “Nevada Statue” means the Nevada Revised Statutes, Title 7, Chapter 78
– Private Corporations.

          “New Employment Agreements” means the Employment Agreements with each
of Brendan Reilly and Alan Hurwitz to be negotiated prior to the Closing Date
pursuant to Section 8.1(b) .

--------------------------------------------------------------------------------

          “Note” means the unsecured promissory note made by Holdings in favor
of Seller in principal amount of $5 million in the form attached as Exhibit C.

          “Orders” means judgments, writs, decrees, compliance agreements,
injunctions or judicial or administrative orders and legally binding
determinations of any Governmental Entity or arbitrator.

           “Ordinary Course of Business” shall mean the ordinary course of
business consistent with past custom and practice (including with respect to
frequency and amount).

          “Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates (including certificates of need),
exemptions, variances and similar rights obtained, or required to be obtained,
from Governmental Entities.

          “Permitted Encumbrances” means: (a) Encumbrances for Taxes not yet due
and payable or being contested in good faith by appropriate proceedings and for
which there are adequate reserves on the books; (b) workers or unemployment
compensation liens arising in the ordinary course of business; (c) mechanic’s,
materialman’s, supplier’s, vendor’s or similar liens arising in the ordinary
course of business securing amounts that are not delinquent, (d) zoning,
building and other similar restrictions that do not, individually or in the
aggregate, materially interfere with the value or current use of any Real
Property, (e) any easement, covenant, right-of-way or other similar restriction
recorded in the appropriate recorder’s office in each case that does not
materially detract from the value of any Real Property or materially interfere
with the use thereof, (f) any Contracts disclosed pursuant to Section
6.10(a)(ii) as to any of the Real Property Lease, and (g) any Encumbrance
governed by Law affecting the interest of the lessor thereof.

          “Person” shall be construed as broadly as possible and shall include
an individual or natural person, a partnership (including a limited liability
partnership), a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization or
a Governmental Entity.

          “Proceedings” means actions, suits, claims, reviews, and
investigations and legal, administrative or arbitration proceedings.

          “Purchasers’ Business” means the seeking of an acquisition of one or
more operating companies.

          “Purchaser Group” means the Purchasers and, following the Closing, the
Surviving Corporation, and each of the foregoing Person’s respective successors
and assigns, and each of their officers, directors, employees, Representatives
and Affiliates, other than any Seller and any Person who is an officer or
employee of the Company prior to the Closing.

          “Purchase Price” means the Merger Consideration, less any shares of
Holdings Common Stock transferred to Holdings pursuant to Section 4.2(a) .

          “Reasonable Best Efforts” shall mean best efforts, to the extent
commercially reasonable.

          “Related Documents” means the Note, the Merger Sub Guaranty, the New
Employment

--------------------------------------------------------------------------------

Agreements and the Registration Rights Agreement.

          “Representatives” means, as to any Person, the Affiliates, owners,
directors, officers, employees, representatives or agents of such Person.

          “Registration Rights Agreement” means the Registration Rights
Agreement attached as Exhibit D providing registration rights in respect of the
Holdings Common Stock held by Seller.

          “Securities” has the meaning given to such term in the Securities Act.

          “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal Law, and the rules and regulations promulgated thereunder, all
as the same may from time to time be in effect.

          “Seller Group” means the Sellers and their respective successors and
assigns, but for all purposes other than Article IX shall expressly exclude any
officers, directors, employees, agents or representatives of Seller.

          “Subject Business” means the design, development and sale of
ruggedized, mobile communications solutions to the military and first responder
marketplace.

          “Subsidiary” means, with respect to any Person, any other Person of
which fifty percent (50%) or more of the Equity Interests or other interests
entitled to vote in the election of directors or comparable Persons performing
similar functions are at the time owned or Controlled, directly or indirectly
through one or more Subsidiaries, by such Person.

          “Tax” means any of the Taxes.

          “Tax Returns” means federal, state, local and foreign returns,
reports, statements, claim for refund, or information return or statement
relating to Taxes, including any Schedule or attachment thereto, including any
amendment thereof.

          “Taxes” means, with respect to any entity: (a) all income taxes
(including any tax on or based upon net income, gross income, income as
specially defined, earnings, profits or selected items of income, earnings or
profits) and all gross receipts, sales, use, ad valorem, transfer, franchise,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, alternative or add-on minimum
taxes, customs duties and other taxes, fees, assessments or charges of any kind
whatsoever, together with all interest and penalties, additions to tax and other
additional amounts imposed by any taxing authority (domestic or foreign) on such
entity (if any), including any Liability for Taxes; and (b) any Liability for
the Taxes described in clause (a) hereof of any Person imposed on the Company as
a result of (i) being a transferee or successor; (ii) being a member of a
consolidated, affiliated or combined group whether pursuant to Treasury
Regulation §1.1502 -6 (and any corresponding provision of state, local or
foreign law) or otherwise; (iii) any contractual obligation; or (iv) any Law,
which Taxes relate to an event or transaction occurring prior to the Closing.

          “Working Capital” means current assets less current liabilities.

--------------------------------------------------------------------------------